 

Exhibit 10.61

 

CONTRIBUTION AND ADMISSION AGREEMENT

BETWEEN

WWP SPONSOR, LLC

 

AND

ARC NYWWPJV001, LLC



 

 

 



  Property: Worldwide Plaza     825 Eighth Avenue     New York, New York        
Dated: October 8, 2013



 



 

 

 

TABLE OF CONTENTS



 



ARTICLE 1 Definitions; Rules of Construction 2 ARTICLE 2 Contribution and
Admission 3 ARTICLE 3 Deposit 4 ARTICLE 4 Deposit Provisions 4 ARTICLE 5
Disclaimer 5 ARTICLE 6 Representations 7 ARTICLE 7 Ongoing Operations 21 ARTICLE
8 Title Insurance; Violations 25 ARTICLE 9 Closing 27 ARTICLE 10 Default 36
ARTICLE 11 Risk of Loss 37 ARTICLE 12 Miscellaneous 39

 

 

i

 

Appendix Definitions Schedule A-1 Description of the Land Schedule A-2
Description of Amenities Land Schedule A-3 Description of Amenities Mortgages
Schedule 6.1(d)-1 Existing Leases Schedule 6.1(d)-2 Notices of Default Schedule
6.1(d)-3 Leasing Costs for Existing Leases Schedule 6.1(d)-4 Brokerage
Agreements Schedule 6.1(d)-5 Audits by Major Tenants Schedule 6.1(e)-1 Rent
Rolls Schedule 6.1(e)-2 Tenant Arrearage Schedule Schedule 6.1(f) Security
Deposits Schedule 6.1(g) Existing Contracts Schedule 6.1(h) Pending Litigation
Schedule 6.1(j)-1 Collective Bargaining Agreements Schedule 6.1(j)-2 Employees
Schedule 6.1(k) Tax Proceedings Schedule 6.1(m) Ongoing Work Schedule 6.1(n)
Structure Chart Schedule 6.1(o) Amenities Loan Documents Schedule 6.1(q)-1
Mortgage Loan Documents Schedule 6.1(q)-2 Mezzanine Loan Documents Schedule
6.1(r) Affiliate Agreements Schedule 6.1(v)(viii) Organizational Documents
Schedule 6.1(v)(x) Liabilities or Obligations under Contracts or Commitments
Schedule 6.1(v)(xi) Exceptions to Financial Statements Schedule 6.1(v)(xii)
Investigations and Audits Schedule 6.1(v)(xiii) Closing Agreements Schedule
6.6(e) Investor’s Structure Chart Schedule 8.1(a) Commitment Objections Schedule
9.4(a)(iii) Free Rent and Rollover Reserves     Exhibit 1 Form of LLC Agreement
Exhibit 2 Estoppel Certificates Exhibit 3-A Title Certificate Exhibit 3-B
Non-Imputation Affidavit Exhibit 4 Approved Annual Budget Exhibit 5 Investor’s
Officer’s Certificate

ii

 

CONTRIBUTION AND ADMISSION AGREEMENT

 

 

THIS CONTRIBUTION AND ADMISSION AGREEMENT (this “Agreement”) made this 8th day
of October, 2013 (the “Effective Date”) by and among WWP SPONSOR, LLC, a
Delaware limited liability company (“WWP Sponsor”), having an address c/o George
Comfort & Sons, Inc., 200 Madison Avenue, New York, New York 10016 and ARC
NYWWPJV001, LLC, having an address c/o American Realty Capital New York Recovery
REIT, Inc., 405 Park Avenue, New York, New York 10022 (“Investor”).

 

RECITALS:

 

A. WWP Sponsor is the owner of 100% of the membership interests in WWP Holdings,
LLC, a Delaware limited liability company (“WWP Holdings”).

 

B. WWP Holdings is the owner of 100% of the membership interests in WWP Mezz,
LLC, a Delaware limited liability company (“WWP Mezz”).

 

C. WWP Mezz is the owner of 100% of the membership interests in WWP Office, LLC,
a Delaware limited liability company (“Office Owner”).

 

D. Office Owner is the owner of the parcel of land known as 825 Eighth Avenue,
New York, New York and more particularly described on Schedule A-1 attached
hereto, together with the building and all other improvements located thereon
(collectively, the “Office Premises”).

 

E. WWP Mezz is also the owner of 100% of the membership interests in WWP
Amenities Holdings, LLC, a Delaware limited liability company (“Amenities
Membership Owner”).

 

G. Amenities Membership Owner is the owner of (i) 100% of the membership
interests in WWP Amenities MPH Partner, LLC, a Delaware limited liability
company (“WWP MPH Partner”) and (ii) 100% of the membership interests in WWP
Amenities MPH Lender, LLC, a Delaware limited liability company (“MPH Lender”)
(the membership interests set forth in clauses (i) and (ii) above, collectively,
the “Amenities Membership Interests”).

 

H. WWP MPH Partner is the owner of 100% of the membership interests in
EOP-NYCCA, L.L.C., a Delaware limited liability company (“EOP”), and EOP, in
turn, is the owner of a one percent (1%) general partnership interest in New
York Communications Center Associates, L.P., a Delaware limited partnership
(“Amenities Owner”).

 

I. Amenities Owner is the owner of (i) the commercial condominium units in the
Condominium (as hereinafter defined) and more particularly described as Parcel I
on Schedule A-2 attached hereto, and (ii) the parcels of land, together with the
improvements located thereon, more particularly described as Parcel II on
Schedule A-2 attached hereto (collectively, the “Amenities Premises”; the Office
Premises and the Amenities Premises is sometimes referred to herein collectively
as the “Real Property”).

 

1

 

J. MPH Lender is the owner of 100% of the membership interests in NY-Worldwide
Plaza, L.L.C., a Delaware limited liability company (“Amenities Lender”) and
Amenities Lender, in turn, is the mortgagee or, as applicable, agent for the
mortgagee, under those certain mortgages described on Schedule A-3 attached
hereto (collectively, the “Amenities Mortgages”) encumbering the Amenities
Premises and the other collateral described therein, which evidence certain
loans made to the Amenities Owner (collectively, the “Amenities Loans”).

 

In consideration of the mutual promises, covenants and agreements hereinafter
set forth and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, WWP Sponsor and Investor agree as
follows:

 

ARTICLE 1

Definitions; Rules of Construction

 

1.1 Definitions. All capitalized terms used but not otherwise defined in the
body of this Agreement shall have the meanings given to such terms in the
Appendix annexed hereto.

 

1.2 Rules of Construction. The following rules of construction shall be
applicable to this Agreement, unless expressly provided otherwise or the context
otherwise requires:

 

(a) The terms “hereby”, “hereof”, “hereto”, “herein”, “hereunder” and any
similar terms shall refer to this Agreement, and “hereafter” shall mean after,
and “heretofore” shall mean before, the date of this Agreement.

 

(b) Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of the other genders and words importing the singular number
shall mean and include the plural number and vice versa.

 

(c) The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”.

 

(d) All references to sections, subsections, paragraphs, schedules and exhibits
are to sections, subsections, paragraphs, schedules and exhibits in or to this
Agreement unless otherwise specified.

 

(e) Any reference to this Agreement or any other agreement, document,
certificate or instrument shall be deemed to include references to such
agreement, document, certificate or instrument as the same may hereafter be
amended, restated, replaced, supplemented, or otherwise modified from time to
time.

 

2

 

ARTICLE 2

Contribution and Admission

 

2.1 On the Closing Date, (a) Investor agrees to contribute to the capital of WWP
Holdings an amount equal to the Investor Capital Contribution; (b) WWP Sponsor
shall cause WWP Holdings to issue the Investor Interest to Investor and admit
Investor as a member in WWP Holdings upon the terms and provisions set forth in
the LLC Agreement; and (c) WWP Holdings shall immediately distribute the
Investor Capital Contribution to WWP Sponsor.

 

2.2 U.S. Federal Tax Treatment of Contribution and Admission.

 

(a) For U.S. federal income tax purposes, WWP Sponsor and Investor hereby
acknowledge that immediately prior to the admission of Investor as a member of
WWP Holdings, WWP Holdings was treated as a “disregarded entity” (within the
meaning of Regulations 301.7701-2(c)) for U.S. federal income tax purposes and
that the contribution and distribution set forth in Section 2.1 shall be treated
for U.S. federal income tax purposes under Situation 1 of Revenue Ruling 99-5
(1999-1 CB 434) as a sale by WWP Sponsor of 48.90% of its interest in all of the
assets and liabilities of WWP Holdings and as a contribution by WWP Sponsor of
51.10% of its interest in all of the assets and liabilities of the WWP Sponsor
and as a contribution by Investor of the 48.90% interest in all of the assets
and liabilities of the WWP Holdings acquired from WWP Sponsor.

 

(b) WWP Holdings shall make a valid election under Section 754 of the Code to
adjust the basis of its assets in accordance with Section 734(b) and Section
743(b) of the Code for WWP Holdings’ taxable year beginning on the Closing Date.

 

(c) WWP Sponsor and Investor shall agree on the allocation for U.S. federal
income tax purposes of the consideration paid to WWP Sponsor for the assets of
WWP Holdings as described in Section 2.2(a) and the initial Gross Asset Value
(as such term is defined in the LLC Agreement) of the assets of WWP Holdings as
of the Closing Date.

 

(d) Investor shall have an initial Capital Account (as such term is defined in
the LLC Agreement) equal to the Investor Capital Contribution and WWP Sponsor
shall have an initial Capital Account in an amount, such that WWP Sponsor’s
Capital Account is equal to 51.10% of the total Capital Account balances of all
members of WWP Holdings.

 

(e) WWP Sponsor and Investor hereby agree not to take any position contrary to
this Section 2.2 in any U.S. federal Tax Return or any other report or
proceeding for U.S. federal income tax purposes.

 

3

 

ARTICLE 3

Deposit

 

Concurrently with the execution and delivery of this Agreement by investor and
WWP Sponsor, Investor shall deposit the sum of Thirty Million and No/100 DOLLARS
($30,000,000.00) (such amount, together with all accrued interest earned
thereon, the “Deposit”), by electronic wire transfer of immediately available
federal funds to an account designated by Escrowee, which Deposit shall be held
and disbursed in accordance with the terms of this Agreement. Investor and WWP
Sponsor hereby appoint Escrowee and by executing this Agreement below, Escrowee
hereby accepts such appointment and acknowledges receipt of the Deposit.

 

ARTICLE 4

Deposit Provisions

 

4.1 Upon Closing, Escrowee is authorized and directed to deliver the Deposit to
WWP Holdings, which Deposit shall be deemed to be a portion of the Investor
Capital Contribution and WWP Holdings thereupon shall immediately distribute
same to WWP Sponsor, subject to Paragraph 4.6 below.

 

4.2 Subject to Section 4.6, in the event Investor should default under this
Agreement, Escrowee shall pay the Deposit to WWP Sponsor, who shall retain the
Deposit in accordance with Section 9.2 below.

 

4.3 Subject to Section 4.6, in the event this Agreement is terminated by reason
other than Investor’s default, Escrowee shall pay the Deposit to Investor.

 

4.4 Upon Escrowee’s receipt of the Deposit as provided in Article 3 together
with executed W-9 Form from Investor, Escrowee shall deposit the Deposit in a
segregated bank money market account at JPMorgan Chase, N.A. or in direct
obligations of, or obligations, the principal of and interest on which are
unconditionally guaranteed by, the United States of America, or any agency or
instrumentality thereof, as WWP Sponsor shall direct. Escrowee shall not be
liable or responsible in the event of failure, insolvency, or inability of the
depositary to pay said funds or for any failure, refusal or inability of the
depository into which the Deposit is deposited to pay the Deposit at Escrowee’s
direction, or for levies by taxing authorities based upon the taxpayer
identification number used to establish this interest bearing account. The party
entitled to receive the interest earned on the Deposit shall pay all income
taxes owed in connection therewith. The employer identification numbers of WWP
Sponsor and Investor are respectively set forth on the signature page hereof.

 

4.5 Escrowee, by signing this Agreement at the end hereof where indicated,
signifies its agreement to hold the Deposit for the purposes as provided in this
Agreement. In the event of any dispute, Escrowee shall have the right to deposit
the Deposit in court to await the resolution of such dispute. Escrowee shall not
incur any liability by reason of any action or non-action taken by it in good
faith or pursuant to the judgment or order of a court of competent jurisdiction.
Escrowee shall have the right to rely upon the genuineness of all certificates,
notices and instruments delivered to it pursuant hereto, and all the signatures
thereto or to any other writing received by Escrowee purporting to be signed by
any party hereto, and upon the truth of the contents thereof. Escrowee shall not
receive any escrow fee for its services hereunder. Escrowee shall be
automatically released from all responsibility and liability under this
Agreement upon Escrowee’s delivery or deposit of the Deposit in accordance with
the provisions of this Agreement.

 

4

 

4.6 Except as otherwise provided for in Section 4.1, Escrowee shall not pay or
deliver the Deposit to any party unless written demand is made therefor and a
copy of such written demand is delivered to the other party. If Escrowee does
not receive a written objection from the other party to the proposed payment or
delivery within five (5) Business Days after such demand is delivered to such
party, Escrowee is hereby authorized and directed to make such payment or
delivery. If Escrowee does receive such written objection within such five (5)
Business Day period or if for any other reason Escrowee in good faith shall
elect not to make such payment or delivery, Escrowee shall forward a copy of the
objections, if any, to the other party or parties, and continue to hold the
Deposit unless otherwise directed by written instructions from the parties to
this Agreement or by a judgment of a court of competent jurisdiction. In any
event, Escrowee shall have the right to refrain from taking any further action
with respect to the subject matter of the escrow until it is reasonably
satisfied that such dispute is resolved or action by Escrowee is required by an
order or judgment of a court of competent jurisdiction. WWP Sponsor and Investor
hereby severally indemnify and save Escrowee harmless from and against one–half
(1/2) of any and all loss, damage, claim, expense or liability of any kind and
nature (including, without limitation, attorneys’ fees and costs, whether paid
to retained attorneys or amounts representing the fair value of legal services
rendered to or for itself) which may be incurred by Escrowee by reason of its
acceptance of, and its performance under, this Agreement, except as to
Escrowee’s gross negligence or willful misconduct.

 

4.7 Escrowee shall be entitled to consult with counsel in connection with its
duties hereunder. WWP Sponsor and Investor, severally, agree to reimburse
Escrowee, upon demand, for one-half (½) of the reasonable costs and expenses
(including attorneys’ fees) incurred by Escrowee in connection with its acting
in its capacity as Escrowee. In the event of litigation relating to the subject
matter of the escrow, whichever of WWP Sponsor or Investor is not the prevailing
party shall reimburse the prevailing party for any reasonable costs and fees
paid by the prevailing party or paid from the escrowed funds to Escrowee.

 

ARTICLE 5

Disclaimer

 

5.1 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, INVESTOR IS ACQUIRING THE
INVESTOR INTEREST, AND THE CORRESPONDING SHARE OF WWP SPONSOR’S EXISTING
UNDERLYING INTEREST, IN THE OFFICE PROPERTY, THE AMENITIES PROPERTY AND THE
AMENITIES MEMBERSHIP INTERESTS IN THEIR "AS IS" CONDITION ON THE CLOSING DATE,
SUBJECT TO ALL LATENT AND PATENT DEFECTS (WHETHER PHYSICAL, FINANCIAL OR LEGAL,
INCLUDING PERMITTED TITLE DEFECTS), BASED SOLELY ON INVESTOR'S OWN INSPECTION,
ANALYSIS AND EVALUATION THEREOF. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, INVESTOR ACKNOWLEDGES THAT IT IS NOT RELYING ON ANY STATEMENT OR
REPRESENTATION THAT HAS BEEN MADE OR THAT IN THE FUTURE MAY BE MADE BY WWP
SPONSOR OR ANY WWP SPONSOR PARTY CONCERNING THE CONDITION OF THE OFFICE
PROPERTY, THE AMENITIES PROPERTY OR THE AMENITIES MEMBERSHIP INTERESTS, WHETHER
RELATING TO PHYSICAL CONDITIONS, OPERATION, PERFORMANCE, TITLE, OR LEGAL
MATTERS.

 

5

 

5.2 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, INVESTOR HEREBY WAIVES,
RELEASES AND FOREVER DISCHARGES WWP SPONSOR AND THE WWP SPONSOR PARTIES FROM ANY
AND ALL CAUSES OF ACTION, CLAIMS, ASSESSMENTS, LOSSES, DAMAGES (COMPENSATORY,
PUNITIVE OR OTHER), LIABILITIES, OBLIGATIONS, REIMBURSEMENTS, COSTS AND EXPENSES
OF ANY KIND OR NATURE, ACTUAL, CONTINGENT, PRESENT, FUTURE, KNOWN OR UNKNOWN,
SUSPECTED OR UNSUSPECTED, INCLUDING, WITHOUT LIMITATION, INTEREST, PENALTIES,
FINES, AND ATTORNEYS’ AND EXPERTS’ FEES AND EXPENSES, WHETHER CAUSED BY, ARISING
FROM, OR PREMISED, IN WHOLE OR IN PART, UPON A WWP SPONSOR PARTY’S ACTS OR
OMISSIONS, AND NOTWITHSTANDING THAT SUCH ACTS OR OMISSIONS ARE NEGLIGENT OR
INTENTIONAL, OR PREMISED IN WHOLE OR IN PART ON ANY THEORY OF STRICT OR ABSOLUTE
LIABILITY, WHICH INVESTOR, ITS SUCCESSORS OR ASSIGNS MAY HAVE OR INCUR IN ANY
MANNER OR WAY CONNECTED WITH, ARISING FROM, OR RELATED TO THE OFFICE PROPERTY,
THE AMENITIES PROPERTY OR THE AMENITIES MEMBERSHIP INTERESTS, INCLUDING WITHOUT
LIMITATION (I) THE ENVIRONMENTAL CONDITION OF THE REAL PROPERTY, THE PRESENCE OF
HAZARDOUS MATERIALS ON, ABOVE OR BENEATH THE REAL PROPERTY (OR ANY PARCEL IN
PROXIMITY THERETO) OR IN ANY WATER ON OR UNDER THE REAL PROPERTY OR (II) ACTUAL
OR ALLEGED VIOLATIONS OF ENVIRONMENTAL LAWS AND/OR ANY REAL PROPERTY CONDITIONS.
INVESTOR AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE
NOT LIMITED TO MATTERS WHICH ARE KNOWN, DISCLOSED, SUSPECTED OR FORESEEABLE, AND
INVESTOR HEREBY WAIVES ANY AND ALL RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN
THE FUTURE MAY HAVE, CONFERRED UPON INVESTOR BY VIRTUE OF THE PROVISIONS OF ANY
LAW WHICH WOULD LIMIT OR DETRACT FROM THE FOREGOING GENERAL RELEASE OF KNOWN AND
UNKNOWN CLAIMS.

 

5.3 (a) Investor shall have the right, in its sole and absolute discretion, and
at its sole cost and expense, to cause (i) that certain Phase I Environmental
Site Assessment dated January 31, 2013 and prepared by EMG and (ii) that certain
Property Condition Report dated February 17, 2013 and prepared by EMG
(collectively, the “Reports”), which Reports were previously prepared for the
benefit of Lender with respect to the Real Property to be updated (the “Updated
Reports”), and for reliance letters to be issued to Office Owner, Amenities
Owner and Investor (collectively, the “Reliance Letters”). WWP Sponsor hereby
waives any conflict of interest or proprietary rights with respect to such
Reports, and shall reasonably cooperate with Investor to cause the Updated
Reports to be prepared in a timely manner, at Investor’s expense, between the
Effective Date and the Closing Date.

 

6

 

(b) In the event any of the Updated Reports identify or there shall occur
between the Effective Date and the original Scheduled Closing Date (i) any
material and adverse change in the physical condition of the Property or (ii)
the presence of Hazardous Materials on, at, under, in or emanating from the Real
Property in violation of Applicable Law, and which matters were not included in
the Reports, and in either such event, the same causes a Material Adverse Effect
(which, for the purposes hereof, shall mean that same shall have a total cost to
remediate in excess of $15,000,000.00), which is not addressed in the Approved
Budget that is in existence as of the Effective Date, then Investor shall have
the right to terminate this Agreement by written notice to WWP Sponsor
(“Physical Termination Notice”) within two (2) Business Days of obtaining
knowledge of such Material Adverse Effect. If Investor fails to timely deliver
the Physical Termination Notice, Investor shall be deemed to have waived its
termination right under this Section 5.3(b). Upon termination of this Agreement
in accordance with this Section 5.3(b), Investor shall thereafter receive a
refund of the Deposit, unless WWP Sponsor delivers written notice to Investor
that WWP Sponsor shall agree to either (1) cause Office Owner or Amenities Owner
(as the case may be), at WWP Sponsor’s sole cost and expense, and for the
account of WWP Holdings in connection with its interests under the LLC
Agreement, to remediate such Material Adverse Conditions giving rise to
Investor’s right to terminate this Agreement pursuant to this Section, or (2)
agree to provide a credit to Investor at Closing in the amount set forth in the
Updated Reports (or if no amount is stated in the Updated Reports, as reasonably
determined by the engineer or consultant that prepared the Updated Report in
question) which is sufficient to allow WWP Holdings to fully remediate the
adverse conditions.

 



ARTICLE 6

Representations

 

6.1 WWP Sponsor’s Representations. WWP Sponsor represents to Investor that as of
the Effective Date:

 

(a) Each of WWP Sponsor and the Subsidiary Entities validly exists and is in
good standing under the laws of the jurisdiction of its formation and WWP
Sponsor has the full power and authority to enter into and perform this
Agreement in accordance with its terms. Office Owner, Amenities Owner and
Amenities Lender are duly qualified or otherwise authorized as a foreign limited
liability company and is in good standing in each jurisdiction where such
qualification is required by law. This Agreement and all documents to be
executed by WWP Sponsor which are to be delivered at Closing are, and at the
time of Closing will be, duly authorized, executed and delivered by WWP Sponsor,
and at the time of Closing will be, the legal, valid and binding obligations of
WWP Sponsor, enforceable against WWP Sponsor in accordance with their respective
terms, and do not and, at the time of Closing will not, conflict with or violate
(i) any provision of any agreement or judicial order to which WWP Sponsor, any
of the Subsidiary Entities, the Amenities Membership Interests, the Office
Property or the Amenities Property is subject, or (ii) any organizational
documents of WWP Sponsor or any of the Subsidiary Entities. WWP Sponsor has
taken all actions required to execute, deliver and, subject to obtaining any
consents or waivers required to be obtained prior to the Closing, perform this
Agreement.

 

7

 

(b) No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any governmental entity is, or at Closing will be,
required by or with respect to WWP Sponsor or any of the Subsidiary Entities in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereunder. No consent, authorization or other
approval is required under the Amenities Loan Documents, or the Condominium
Documents in order for WWP Sponsor to enter into this Agreement and perform the
transactions contemplated herein.

 

(c) WWP Sponsor is not a “foreign person” within the meaning of Section 1445 of
the Internal Revenue Code of 1986, as amended.

 

(d) (i) Attached hereto as Schedule 6.1(d)-1 is a true, correct and complete
list of the Leases, including, without limitation, all amendments and
modifications or other agreements pertaining thereto. WWP Sponsor has delivered
to Investor, or made available to Investor for review, true and complete copies
of all Leases. The Leases are in full force and effect. Except as set forth on
Schedule 6.1(d)-2, neither Office Owner, Amenities Owner or any WWP Sponsor
Party, as applicable, has sent to, or received from, a tenant under a Lease any
written notice of (A) default since the Acquisition Date which has not been
cured or waived and (B) any defaults that began prior to the Acquisition Date
that are, as of the date hereof, current, ongoing and/or outstanding. There are
no brokerage or leasing commissions which are currently outstanding or due or
payable in the future by landlord with regard to the current terms of the
Leases. Except as set forth on Schedule 6.1(d)-4 (collectively, the “Brokerage
Agreements”), none of WWP Sponsor, Office Owner, Amenities Owner or any other
Subsidiary Entity is a party to any leasing commission or brokerage agreement
for which Investor, WWP Sponsor, Office Owner, Amenities Owner or any other
Subsidiary Entity will be liable after the Closing. WWP Sponsor has delivered or
made available to Investor true, correct and complete copies of the Brokerage
Agreements. Neither Office Owner nor Amenities Owner has assigned its interest
under the Leases to any third party (other than its interest in the Office
Leases to the current mortgagee of the Office Property).  Except as set forth on
Schedule 6.1(d)-5, there are currently no ongoing audits by Major Tenants with
respect to the Additional Rents, and, to the best of WWP Sponsor’s knowledge,
except as set forth on Schedule 6.1(e)-2 annexed hereto, all of the Major
Tenants are current in the payment of Additional Rents. WWP Sponsor, at WWP
Sponsor’s expense, is causing the Amenities Owner to complete the repairs
required to address the water intrusion and faulty steam meter described in the
Estoppel Certificate delivered by Bally’s dated June 28, 2013, and WWP Sponsor
shall be responsible for the costs of curing such matters.

 

(ii) Except as set forth on Schedule 6.1(d)-3, there are no outstanding initial
tenant improvements allowances or unpaid initial landlord contributions under
the Leases. WWP Sponsor specifically warrants that under the Nomura Lease, there
is no outstanding balance owed to Nomura in connection with the landlord’s
contributions provided for therein that are currently due and payable, and that
Nomura will not be entitled to an offset against rent as of the Closing Date (or
if such amounts are due, WWP Sponsor shall provide a credit to Investor in the
amount of forty-eight and 90/100 percent (48.90%) of such outstanding amounts),
and all fire-stopping work required with respect to the premises occupied by
Nomura has been completed. If the representations in this paragraph (ii) are
confirmed in an Estoppel Certificate from Nomura or such other Tenant(s), then
the representations in this paragraph (ii) shall have no further force and
effect with respect to Nomura or such other Tenant(s).

 

8

 

(e) The information on the rent rolls attached hereto as Schedule 6.1(e)-1
(collectively, the “Rent Roll”) is true, correct and complete in all material
respects as of the date set forth thereon (provided, however, WWP Sponsor makes
no representation whatsoever with respect to any square footage set forth on the
Rent Roll). Attached hereto as Schedule 6.1(e)-2 is a true, correct and complete
tenant arrearage schedule (the “Tenant Arrearage Schedule”) as of the date
hereof.

 

(f) Schedule 6.1(f) attached hereto is a true, correct and complete list of the
security deposits in the amounts currently being held by landlord under the
Leases, including all interest accrued on any cash security deposits, and all
guarantees currently held by Office Owner and Amenities Owner under the Leases,
true and complete copies of which have been delivered or made available to
Investor. None of the Security Deposits have been applied or drawn down except
in compliance with the rights and obligations under the Leases, and none of the
security deposits shall be applied or drawn down between the date hereof and the
Closing Date unless and until the applicable Tenant shall have entirely vacated
the Real Property.

 

(g) Schedule 6.1(g) attached hereto is a true, correct and complete list of the
Contracts in effect as of the date hereof, including without limitation, all
amendments, modifications, supplements or agreements pertaining thereto. Each of
such Contracts is in full force and effect in accordance with its terms. No
owner under any of the Contracts (or George Comfort & Sons, Inc., as property
manager) has received or delivered any written notice of any defaults
thereunder. WWP Sponsor has delivered or made available to Investor, or made
available to Investor for review, true and complete copies of all Contracts.

 

(h) Except for the matters set forth on Schedule 6.1(h) attached hereto or for
matters covered (excluding deductibles) by one or more insurance policies, there
is no material action, suit, litigation, hearing or administrative proceeding
pending or overtly threatened against WWP Sponsor, any of the Subsidiary
Entities and/or the Real Property as to which WWP Sponsor or any of the
Subsidiary Entities has received written notice.

 

(i) There are no condemnation or eminent domain proceedings pending or overtly
threatened in respect of the Real Property as to which WWP Sponsor or any of the
Subsidiary Entities has received written notice.

 

9

 

(j) Except as set forth on Schedule 6.1(j)-1 attached hereto, there are no
collective bargaining agreements (collectively, the “CBAs”) or other employment
agreements to which Office Owner, Amenities Owner or Comfort Maintenance Corp.
is a party. Schedule 6.1(j)-2 attached hereto includes current lists of all
Employees of Office Owner, Amenities Owner and Comfort Maintenance Corp. (with
respect to Comfort Maintenance Corp. only such CBA’s with respect to the Real
Property) and designates whether such Employees are union or non-union personnel
and sets forth their current wages, vacation pay, welfare and other fringe
benefits, positions and employer. The payment of all wages, employment
compensation insurance, health insurance, welfare and other fringe benefits,
payroll taxes and other compensation with respect to such Employees is current
and none of Office Owner, Amenities Owner or Comfort Maintenance Corp. has
received or delivered written notice of default under any CBA or employment
agreement set forth on Schedule 6.1(j)-1 or under applicable law, which remains
uncured.

 

(k) Except as set forth on Schedule 6.1(k) attached hereto, there are no Tax
Proceedings pending with respect to the Real Property.

 

(l) None of WWP Sponsor, any Subsidiary Entity or George Comfort & Sons, Inc.,
as property manager, has received any written notice from any governmental
agency or instrumentality that the Real Property is not in compliance with any
Environmental Laws and there are no proceedings currently pending or overtly
threatened with respect to the Real Property alleging any non-compliance with
any Environmental Laws at any time since the Acquisition Date. To Seller’s
knowledge, there are no proceedings currently pending or overtly threatened with
respect to the Real Property alleging any non-compliance with any Environmental
Laws that began prior to the Acquisition Date that are, as of the date hereof,
current, ongoing and/or outstanding, of which the WWP Sponsor or any Subsidiary
Entities has received written notice. WWP Sponsor has provided to Investor
copies of the most current engineering and environmental reports relating to the
Real Property in WWP Sponsor’s possession and/or control.

 

(m) Except for the capital projects described on Schedule 6.1(m) annexed hereto
(collectively, the “Ongoing Work”), tenant improvement work, and for day-to-day
maintenance and repair work, there is no construction work or other capital
projects being performed by or on behalf of Office Owner or Amenities Owner at
the Real Property. Office Owner and Amenities Owner have made, or shall make,
all necessary or scheduled repairs, upgrades, improvements and maintenance to
the Real Property during the 2013 calendar year in a manner materially
consistent with (i) the Approved Annual Budget for the 2013 calendar year
through the date of this Agreement (as such has been previously adjusted and
disclosed to Investor), and (ii) such owner’s respective obligations under the
Leases and applicable law.

 

(n) The ownership structure chart attached hereto as Schedule 6.1(n) is true,
correct and complete.

 

(o) There are no material agreements, documents or other instruments evidencing,
securing or relating to the indebtedness secured by the Amenities Mortgages
other than the loan documents described on Schedule 6.1(o) attached hereto
(together with all amendments, modifications, supplements or agreements
pertaining thereto, collectively, the “Amenities Loan Documents”), true, correct
and complete copies of which have been made available to Investor except to the
extent noted on such Schedule 6.1(o), and WWP Sponsor does not have in its
possession the documents so noted in Schedule 6.1(o) (the “Missing Amenities
Loan Documents”).  WWP Sponsor has not received copies of the Missing Amenities
Loan Documents. The Amenities Loan Documents are in full force and effect and
since the Acquisition Date neither Amenities Owner nor Amenities Lender have
delivered or received any written notice of acceleration or default under any of
the Amenities Loan Documents which has not been cured or waived in writing. As
of October 3, 2013, the outstanding principal balance of the Amenities Loans is
$256,018,245.98 in the aggregate.

 

10

 

(p) Attached hereto as Schedule 6.1(p) are true, correct and complete copies of
all certificates of insurance evidencing property and casualty insurance
policies and liability insurance policies that WWP Sponsor or any Subsidiary
Entity maintains with respect to the Real Property. The insurance policies are
fully paid for or are paid for in installments and such payments are current and
such insurance policies are in full force and effect. Neither WWP Sponsor nor
any Subsidiary Entity has received any written notices that the insurance
policies will be cancelled or are not valid, outstanding and enforceable
policies or that there have been any material lapses in coverage.

 

(q) Attached hereto as Schedule 6.1(q)-1 is a true and correct list of all loan
documents evidencing or securing the Mortgage Loan (the “Mortgage Loan
Documents”) that were executed and delivered by Office Owner, Amenities
Membership Owner, and each guarantor in connection with the Mortgage Loan. The
copies of the Mortgage Loan Documents that have been delivered or made available
by WWP Sponsor to Investor are true, correct and complete, and have not been
modified or amended. None of WWP Sponsor, Office Owner or Amenities Membership
Owner has received written notice from Lender of any default, or event that with
the passage of time or giving of additional notice would constitute a default,
under the Mortgage Loan Documents. The outstanding principal balance of, and all
reserves and escrows held under, the Mortgage Loan Documents are set forth on
Schedule 6.1(q)-2 attached hereto, which schedule is true, correct and complete.
Attached hereto as Schedule 6.1(q)-3 is a true and correct list of all loan
documents evidencing or securing the Mezzanine Loan (the “Mezzanine Loan
Documents”) that were executed and delivered by WWP Mezz and each guarantor in
connection with the Mezzanine Loan. The copies of the Mezzanine Loan Documents
that have been delivered or made available by WWP Sponsor to Investor are true,
correct and complete, and have not been modified or amended. Neither WWP Sponsor
nor WWP Mezz has received written notice from Lender of any default, or event
that with the passage of time or giving of additional notice would constitute a
default, under the Mezzanine Loan Documents. The outstanding principal balance
of, and all reserves and escrows held under, the Mezzanine Loan Documents are
set forth on Schedule 6.1(q)-4 attached hereto, which schedule is true, correct
and complete.

 

(r) Except as set forth on Schedule 6.1(r), there are no agreements or other
arrangements for furnishing to WWP Sponsor or any Subsidiary Entity of any goods
or services by any affiliate of WWP Sponsor or any WWP Sponsor Party.

 

11

 

(s) To the knowledge of WWP Sponsor, the Condominium Documents are all of the
documents, agreements or other instruments evidencing or relating to the
Condominium and WWP Sponsor has delivered or made available to Investor true,
correct and complete copies of the Condominium Documents. Neither WWP Sponsor
nor any Subsidiary Entity has delivered or received a written notice of a
default under any of the Condominium Documents which remains uncured.

 

(t) Except as expressly set forth in the Nomura Lease, the Amenities Loan
Documents or in the organizational documents of Amenities Owner, neither WWP
Sponsor nor any Subsidiary Entity has heretofore granted to any third party an
option to purchase all or any portion of the Office Property, the Amenities
Property, the Amenities Membership Interests or any direct or indirect interest
in any of the foregoing (including, without limitation, any rights of first
offer or rights of first refusal to purchase all or any portion of the
foregoing), and no third party has any such right or option. Office Owner
delivered to Nomura an offer notice (the “Offer Notice”) with respect to
Nomura’s right to purchase the Premises (the “ROFO Right”) by personal delivery
on May 31, 2013. Office Owner did not receive any notice from Nomura exercising
the ROFO Right within 45 days after Nomura’s receipt of the Offer Notice, as
required under the Nomura Lease.

 

(u) Neither WWP Sponsor nor any Subsidiary Entity has (i) made a general
assignment for the benefit of creditors, (ii) filed any voluntary petition in
bankruptcy or suffered the filing of any involuntary petition by its creditors,
(iii) suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets, (iv) suffered the attachment or other judicial
seizure of all of its assets, or (v) admitted in writing in a legal action its
inability to pay its debts as they come due. Notwithstanding anything to the
contrary above, the representations in this Section 6.1(v) with respect to MPH
Lender, WWP MPH Partner, Amenities Lender, EOP and Amenities Owner shall be
limited to the period from and after the Acquisition Date.

 

(v) As to the Subsidiary Entities:

 

(i) (A) WWP Sponsor owns 100% of the membership interests in WWP Holdings free
and clear of any liens, charges, judgments, encumbrances, security interests,
warrants, purchase options and similar claims, instruments or agreements. (B)
WWP Holdings does not have any material financial obligations or liabilities
other than as set forth in any operating statements delivered or made available
to Investor.

 

(ii) (A) WWP Holdings owns 100% of the membership interests in WWP Mezz free and
clear of any liens, charges, judgments, encumbrances, security interests,
warrants, purchase options and similar claims, instruments or agreements. (B)
WWP Mezz does not have any material financial obligations or liabilities other
than the Mezzanine Loan and as set forth in any operating statements delivered
or made available to Investor.

 

(iii) (A) WWP Mezz owns 100% of the membership interests in Office Owner and
Amenities Membership Owner free and clear of any liens, charges, judgments,
encumbrances, security interests, warrants, purchase options and similar claims,
instruments or agreements, other than the pledge of such interests in connection
with the Mezzanine Loan. (B) Office Owner does not have any financial
obligations or liabilities other than obligations and liabilities under the
Mortgage Loan Documents, the Office Leases, the Office Contracts, the Permitted
Encumbrances, or as set forth in any operating statements delivered or made
available to Investor. Neither the Amenities Membership Owner nor any of the
Amenities Entities have any financial obligations or liabilities other than with
respect to the Amenities Loan Documents and as set forth in any operating
statements delivered or made available to Investor.

 

12

 

(iv) (A) Amenities Membership Owner owns 100% of the membership interests in WWP
MPH Partner and MPH Lender free and clear of any liens, charges, judgments,
encumbrances, security interests, warrants, purchase options and similar claims,
instruments or agreements, other than the pledge of such interests under the
Mortgage Loan. (B) WWP MPH Partner and MPH Lender do not have any financial
obligations or liabilities other than the Mortgage Loan and as otherwise set
forth in any operating statements delivered or made available to Investor that
accrued from and after the Acquisition Date or, to the knowledge of WWP Sponsor,
that accrued prior to the Acquisition Date.

 

(v) (A) WWP MPH Partner owns 100% of the membership interests in EOP free and
clear of any liens, charges, judgments, encumbrances, security interests,
warrants, purchase options and similar claims, instruments or agreements. (B)
EOP does not have any financial obligations or liabilities other than its
liabilities as general partner of the Amenities Owner and as set forth in any
operating statements delivered or made available to Investor that accrued from
and after the Acquisition Date or, to the knowledge of WWP Sponsor, that accrued
prior to the Acquisition Date.

 

(vi) (A) MPH Lender owns 100% of the membership interests in Amenities Lender
free and clear of any liens, charges, judgments, encumbrances, security
interests, warrants, purchase options and similar claims, instruments or
agreements. (B) Amenities Lender does not have any financial obligations or
liabilities other than its liabilities as a lender and agent, as applicable,
under the Amenities Loan Documents and as set forth in any operating statements
delivered or made available to Investor that accrued from and after the
Acquisition Date, or to the knowledge of WWP Sponsor, that accrued prior to the
Acquisition Date.

 

(vii) Amenities Owner does not have any financial obligations or liabilities
other than obligations or liabilities under the Amenities Mortgages, the
Amenities Leases, the Amenities Contracts, the Permitted Encumbrances, or as set
forth in any operating statements delivered or made available to Investor that
accrued from and after the Acquisition Date, or, to the knowledge of WWP
Sponsor, that accrued prior to the Acquisition Date. EOP has not received
written notice of any default of its obligations under the Amenities Owner LP
Agreement, and to WWP Sponsor’s knowledge, the limited partners are not in
default under any of their obligations under the Amenities Owner LP Agreement.

 

(viii) Schedule 6.1(w)(viii) is a true, correct and complete list of the
certificate of formation, certificate of limited partnership, limited liability
company agreement, limited partnership agreement and any other material
organizational or joint venture document or agreement applicable to each of the
Subsidiary Entities, including all amendments, restatements and supplements
thereto that are in WWP Sponsor’s possession (the “Organizational Documents”).
WWP Sponsor has delivered or made available to Investor true, correct and
complete copies of the Organizational Documents. Neither WWP Sponsor nor any
Subsidiary Entity has received any written notice that any party is in default
under any of the Organizational Documents, and to WWP Sponsor’s knowledge, there
is no such default thereunder which has occurred and is continuing.

 

13

 

(ix) None of the Subsidiary Entities own an interest in, or any property
through, any entity other than the ownership of the Office Property, Amenities
Property, Amenities Loan or its respective membership interests and limited
partnership interests set forth in this Agreement.

 

(x) Neither WWP Sponsor nor any of the Subsidiary Entities is subject to any
claims, liabilities or obligations, except: (i) liabilities to the extent stated
on the liabilities side of the balance sheet delivered or made available to
Investor, (ii) liabilities that have arisen after the date of such balance sheet
in the ordinary course of business consistent with past practice and (iii)
liabilities or obligations under contracts or commitments described on Schedule
6.1(w)(x).

 

(xi) Financial Statements.

 

A. WWP Sponsor has delivered or made available to Investor true, correct and
complete copies of the audited consolidated balance sheet and statements of
income and cash flows of WWP Sponsor and the Subsidiary Entities for calendar
years 2010, 2011 and 2012 and unaudited consolidated balance sheet and
statements of income and cash flows of WWP Sponsor and the Subsidiary Entities
for 2013 year-to-date (collectively, the “Financial Statements”).

 

B. Except as disclosed on Schedule 6.1(w)(xi), the Financial Statements
(including any notes thereto) (a) have been prepared in a manner consistent with
the books and records of WWP Sponsor and the Subsidiary Entities, as applicable,
(b) have been prepared in accordance with tax basis of accounting, consistently
applied (subject, in the case of any unaudited financial statements, to normal,
immaterial year-end audit adjustments, and the absence of notes) and (c) fairly
present in all material respects the financial position of WWP Sponsor and the
Subsidiary Entities as of the respective dates thereof.

 

(xii) Taxes.

 

A. Each Subsidiary Entity (other than Amenities Owner) has been treated since
the date of formation, and will be treated through the Closing Date, as a
“disregarded entity” (within the meaning of Regulations 301.7701-2(c)) for U.S.
federal and state income tax purposes, other than Amenities Owner which has been
treated since the Acquisition Date, and will be treated through the Closing
Date, as a partnership (other than a publicly traded partnership) for U.S.
federal and state income tax purposes and except that WWP Holdings will become a
partnership for U.S. federal and state income tax purposes on the Closing Date.
Notwithstanding anything to the contrary above, the representations in this
Section 6.1(w)(xii)(A) with respect to WWP MPH Partner, MPH Lender, Amenities
Lender and EOP shall limited to the period from and after the Acquisition Date.

 

14

 

B. WWP Sponsor and each of the Subsidiary Entities have timely filed or will
timely file all material Tax Returns required to be filed by or with respect to
WWP Sponsor and each of the Subsidiary Entities for all taxable periods, or
portions thereof, for which the due date (with extension) falls on or before the
Closing Date. All such Tax Returns are true, complete and correct in all
material respects. All material Taxes payable with respect to WWP Sponsor and
each of the Subsidiary Entities before the Closing Date (whether or not showing
on any Tax Returns) have been timely paid or will be timely paid when due.
Except as set forth on Schedule 6.1(w)(xii), there are no claims, audits or
investigations by any governmental authority pending or, to WWP Sponsor’s
knowledge, threatened in writing against or with respect to WWP Sponsor or any
of the Subsidiary Entities with respect to any material Taxes, and no
governmental authority has given written notice of any intention to assert any
deficiency or claim for additional Taxes with respect to the WWP Sponsor or any
of the Subsidiary Entities. Except as set forth on Schedule 6.1(v)(xiii), none
of the WWP Sponsor or the Subsidiary Entities has executed or entered into a
closing agreement pursuant to Section 7121 of the Code or other similar
provision of any Law. None of the WWP Sponsor or the Subsidiary Entities is
subject to any private letter ruling of the IRS or other taxing authority. None
of the WWP Sponsor or the Subsidiary Entities has participated in any reportable
transaction within the meaning of Treasury Regulations Section 1.6011-4(b). WWP
Sponsor and the Subsidiary Entities has each withheld and paid over to the
appropriate governmental authority all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any person or entity,
including, but not limited to, FICA and FUTA. There are no liens or encumbrances
for Taxes on any assets of WWP Sponsor or any of the Subsidiary Entities.
Notwithstanding anything to the contrary above, the representations in this
Section 6.1(v)(xii)(B) with respect to WWP MPH Partner, MPH Lender, Amenities
Lender, EOP and Amenities Owner shall be only to the extent of the actual
knowledge of WWP Sponsor for periods prior to the Acquisition Date. If there
shall be an audit relating to any period prior to the Closing Date, the cost of
such audit shall be the responsibility of WWP Sponsor, and WWP Sponsor shall
indemnify, defend and hold harmless Investor from any matters arising from such
audit.

 

C. WWP Sponsor has delivered or made available to Investor, complete and
accurate copies of all federal, state and local income tax returns of the
Company and each Subsidiary Entity for the 2010, 2011 and 2012 tax years.

 

D. None of the Subsidiary Entities own, or will own as of the Closing Date, any
interests in any other entities other than the Subsidiary Entities.

 

(w) Neither WWP Sponsor nor any of the Subsidiary Entities are named by any
Executive Order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or is otherwise a
banned or blocked person, group, entity, or nation pursuant to any Law that is
enforced or administered by the Office of Foreign Assets Control, and Neither
WWP Sponsor nor any of the Subsidiary Entities are engaging in the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, or
instigating or facilitating the transactions contemplated by this Agreement,
directly or indirectly, on behalf of, any such person, group, entity or nation.
Neither WWP Sponsor nor any of the Subsidiary Entities are engaging in the
transactions contemplated by this Agreement, directly or indirectly, in
violation of any laws relating to drug trafficking, money laundering or
predicate crimes to money laundering. Each of WWP Sponsor and the Subsidiary
Entities has and will continue to implement procedures, and has consistently and
will continue to consistently apply those procedures, to ensure the foregoing
remain true and correct at all times prior to Closing.

 

15

 

(x) Neither WWP Sponsor, Office Owner nor Amenities Owner are acting on behalf
of an “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, a “plan” within the meaning
of Section 4975 of the Internal Revenue Code of 1986, as amended or an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of any
such employee benefit plan or plans.

 

6.2 Knowledge. All representations set forth in Section 6.1 that are made to the
knowledge of WWP Sponsor, shall be deemed mean the actual, present, conscious
knowledge of Peter S. Duncan, Jay Anderson and Karl Mittermayr (collectively,
the “WWP Sponsor Knowledge Individual”), without any such individual having any
duty or obligation to make an independent inquiry or investigation, other than
that which would be usual and customary to expect that a person having a similar
management capacity would undoubtedly inquire or investigate in preparing its
due diligence materials with respect to a transaction of this nature. Any
reference to WWP Sponsor’s “receipt” of language similar thereto of notices or
other written documents shall mean the actual receipt of the same by the WWP
Sponsor Knowledge Individual. Neither the actual, present, conscious knowledge
of any other individual or entity, nor the constructive knowledge of the WWP
Sponsor Knowledge Individual or of any other individual or entity, shall be
imputed to the WWP Sponsor Knowledge Individual. In no event shall Investor be
entitled to assert any cause of action against WWP Sponsor Knowledge Individual
nor shall WWP Sponsor Knowledge Individual have any personal liability
whatsoever for any matter under or related to this Agreement.

 

6.3 Pre-Closing Misrepresentation.

 

(a) WWP Sponsor and Investor hereby agree that in the event Investor has actual
knowledge of, at the time of or prior to Closing, any fact, information or
circumstance which renders any representation made by WWP Sponsor in Section 6.1
false or inaccurate so as to have a Material Adverse Effect, Investor shall, on
or before the date which is the earlier to occur of (1) ten (10) days after
Investor first has knowledge of the misrepresentation or (2) the Closing Date,
send a written notice to WWP Sponsor, and WWP Sponsor shall have the right to
adjourn the Closing for up to thirty (30) days to cure such misrepresentation.
If WWP Sponsor shall fail to cure such misrepresentation within such period,
then, subject to the limitations set forth in Section 6.5 below, Investor shall
have the right to terminate this Agreement, in which event (i) the Deposit shall
be returned to Investor, (ii) Investor shall be entitled to be reimbursed by WWP
Sponsor the reasonable, out-of-pocket costs and expenses actually incurred by
Investor in connection with the transactions contemplated by this Agreement,
including the cost of a 314 audit and reasonable legal fees and expenses (but in
no event shall such amount exceed $750,000.00 in the aggregate), and (iii) the
parties shall have no further obligations hereunder except for the Surviving
Obligations.

 

16

 

(b) At Closing, WWP Sponsor shall deliver to Investor an instrument (the
“Representation Update”) advising Investor in what respects the representations
of WWP Sponsor contained in Section 6.1 are inaccurate as of the Closing Date.
It shall be a condition precedent to Investor’s obligation to close hereunder
that such Representation Update shall not contain information which renders any
representation made by WWP Sponsor in Section 6.1 false or inaccurate so as to
have a Material Adverse Effect; provided, however, that in the event the
Representation Update shall give rise to Investor’s rights under this paragraph
not to close, WWP Sponsor shall have the right to adjourn the Closing for the
time periods set forth in Section 6.3(a) (without duplication thereof) to
attempt to satisfy the condition precedent set forth herein. Investor shall have
no rights under this Section 6.3(b) to the extent that the basis of any
information disclosed in the Representation Update is on account of either (x)
the acts or omissions of Investor, or (y) acts or circumstances which are
expressly permitted or contemplated by this Agreement. Investor’s rights under
this Section 6.3(b) shall be subject to the limitations set forth in Section 6.5
below.

 

(c) If, prior to the Closing, there occurs or exists a misrepresentation which
does not have a Material Adverse Effect, then Investor shall have no remedy
therefor and shall proceed with the Closing with no adjustment of the Investor
Capital Contribution.

 

6.4 Survival. Other than as expressly provided below, the representations and
warranties contained in Section 6.1 shall survive the Closing, for a period (the
“Survival Period”) of one (1) year following the Closing Date; provided,
however, that (i) the Survival Period for the representations and warranties in
Section 6.1(v)(xii) shall continue until the expiration of any statute of
limitation period(s) within which tax returns may be audited or reviewed by the
IRS or any applicable taxing authorities; and (ii) the Survival Period for any
misrepresentations or breaches of warranties which are the result of fraud shall
continue until the expiration of any statutes of limitation. Each such
representation shall automatically be null and void and of no further force and
effect on the day following the Survival Period, unless, prior to the expiration
thereof, the Investor shall have provided WWP Sponsor with a notice alleging
that WWP Sponsor is in breach of such representation and specifying in
reasonable detail the nature of such breach. Investor shall allow WWP Sponsor
sixty (60) days after WWP Sponsor’s receipt of such notice within which to cure
such breach or if such breach cannot be cured within such sixty (60) day period,
and WWP Sponsor notifies Investor it wishes to extend its cure period (the “Cure
Extension Notice”), such additional reasonable period of time as is required to
cure the same not to exceed one hundred twenty (120) days in the aggregate so
long as such cure has been commenced within such sixty (60) day period and is
being diligently pursued to completion. If WWP Sponsor fails to cure such breach
after written notice thereof, Investor’s sole remedy (subject to the limitations
set forth in Section 6.5) shall be to commence a legal proceeding against WWP
Sponsor alleging that WWP Sponsor has breached such representation and that
Investor has suffered actual damages as a result thereof (a “Proceeding”), which
Proceeding must be commenced, if at all, within sixty (60) days after the
expiration of the Survival Period; provided, however, that if Investor gives WWP
Sponsor written notice of such a breach within the Survival Period, and WWP
Sponsor subsequently sends a Cure Extension Notice, then Investor shall have
until the date which is sixty (60) days after the earlier to occur of (x) the
date WWP Sponsor notifies Investor it has ceased endeavoring to cure such breach
and (y) fifteen (15) days after the expiration of any cure period provided to
WWP Sponsor pursuant to the terms hereof, to commence such Proceeding. If
Investor shall have timely commenced a Proceeding and a court of competent
jurisdiction shall, pursuant to a final, non-appealable order in connection with
such Proceeding, determine that (1) WWP Sponsor was in breach of the applicable
representation as of the Effective Date or as of the Closing Date, as
applicable, and (2) Investor suffered actual damages (the “Damages”) by reason
of such breach, and (3) Investor did not have actual knowledge of such breach on
or prior to the Closing Date and is not deemed to have knowledge of such breach
as described in Section 6.5 below, then, Investor shall be entitled to receive
an amount equal to the Damages. Damages shall in no event include consequential,
punitive, special or exemplary damages, or for lost profits, unrealized
expectations or other similar claims, but may include reasonable legal fees and
expenses.

 

17

 

6.5 Limitation of Liability.

 

(a) The representations of WWP Sponsor set forth in Section 6.1 are subject to
the following limitations: (i) WWP Sponsor does not represent that any
particular Lease or Contract will be in force or effect as of the Closing or
that the Tenants or contractors thereunder, as applicable, will not be in
default thereunder, (ii) no representation has been made and no responsibility
has been assumed by WWP Sponsor with respect to the continued occupancy of the
Real Property, or any part thereof, by the Tenants from and after the Effective
Date, and (iii) to the extent that WWP Sponsor has delivered or made available
to Investor any Leases, Contracts or other written information with respect to
the Real Property at any time prior to the Effective Date, and such Leases,
Contracts or other written information contain provisions inconsistent with any
of such representations, then such representations shall be deemed modified to
conform to such provisions and Investor shall be deemed to have knowledge
thereof. In the event that, prior to the Closing Date, Investor shall obtain
knowledge of any information that is contradictory to, and would constitute the
basis of a breach of, any representation, then, promptly thereafter (and, in all
events, prior to Closing), Investor shall deliver to WWP Sponsor notice of such
information specifying the representation to which such information relates, and
Investor further acknowledges that such representation will not be deemed
breached in the event Investor shall have, prior to Closing, obtained knowledge
of any information that is contradictory to such representation and shall have
failed to disclose to WWP Sponsor as required hereby and Investor shall not be
entitled to bring any action after the Closing Date based on such
representation. Any and all uses of the phrase, “to Investor’s knowledge” or
other similar references to Investor’s knowledge in this Agreement, shall mean
the actual, present knowledge of Michael Happel or Michael Ead, collectively,
the “Investor Knowledge Individuals”), without any such individual having any
duty or obligation to make an independent inquiry or investigation. Neither the
actual, present knowledge of any other individual or entity, nor the
constructive knowledge of the Investor Knowledge Individuals or of any other
individual or entity, shall be imputed to the Investor Knowledge Individuals. In
no event shall WWP Sponsor be entitled to assert any cause of action against the
Investor Knowledge Individuals nor shall the Investor Knowledge Individuals have
any personal liability whatsoever for any matter under or related to this
Agreement.

 

18

 

(b) Notwithstanding anything to the contrary set forth in this Agreement, WWP
Sponsor’s liability for breach of any representations contained in this
Agreement and in any document executed by WWP Sponsor pursuant to this
Agreement, including any instruments delivered at Closing by WWP Sponsor, shall,
subject to the limitations of survival set forth in Section 6.3, be limited to
claims of losses resulting from such breaches in excess of One Million and
00/100 Dollars ($1,000,000.00) in the aggregate (“Liability Floor”), and if such
claims of losses exceed the aforementioned threshold, WWP Sponsor shall be
liable to Investor for all damages suffered by Investor, but in no event shall
WWP Sponsor’s aggregate liability for any and all claims arising out of the
Property Reps and/or Entity Reps exceed Seven Million Five Hundred Thousand and
00/100 Dollars ($7,500,000.00) (the “Rep Liability Ceiling”), in the aggregate
with respect to the Property Reps and Entity Reps. In addition, in no event
shall WWP Sponsor be liable for any incidental, consequential, indirect,
punitive, special or exemplary damages, or for lost profits, unrealized
expectations or other similar claims, and in every case Investor’s recovery for
any claims referenced above shall be net of any insurance proceeds and any
indemnity, contribution or other similar payment recovered by Investor from any
insurance company, tenant, or other third party. The amount of the Liability
Ceiling shall be inclusive of Investor’s attorneys’ fees, and ancillary court
and experts’ costs and fees. Notwithstanding the foregoing, the Rep Liability
Ceiling shall not apply to any misrepresentation under Section 6.1(d)(ii) above
or any of the representations under Section 6.1(d)(i) that relate solely to the
leasing and brokerage commissions.

 

(c) The provisions of this Section 6.5 shall survive the Closing.

 

6.6 Investor’s Representations. Investor represents that:

 

(a) Investor is validly existing under the laws of the jurisdiction of its
formation and has full power and authority to enter into and perform this
Agreement in accordance with its terms, and this Agreement and all documents
executed by Investor which are to be delivered to WWP Sponsor at Closing are,
and at the time of Closing will be, duly authorized, executed and delivered by
Investor and are, and at the time of Closing will be, the legal, valid and
binding obligations of Investor, enforceable against Investor in accordance with
their respective terms, and do not and, at the time of Closing will not,
conflict with or violate any provision of any agreement or judicial order to
which Investor is subject. Investor has taken all action required to execute,
deliver and perform this Agreement.

 

(b) Investor is not named by any Executive Order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism) or the United
States Treasury Department as a terrorist, “Specially Designated National and
Blocked Person,” or is otherwise a banned or blocked person, group, entity, or
nation pursuant to any Law that is enforced or administered by the Office of
Foreign Assets Control, and Investor is not engaging in the transactions
contemplated by this Agreement, directly or indirectly, on behalf of, or
instigating or facilitating the transactions contemplated by this Agreement,
directly or indirectly, on behalf of, any such person, group, entity or nation.
Investor is not engaging in the transactions contemplated by this Agreement,
directly or indirectly, in violation of any laws relating to drug trafficking,
money laundering or predicate crimes to money laundering. None of the funds of
Investor have been or will be derived from any unlawful activity with the result
that the investment of direct or indirect equity owners in Investor is
prohibited by Law or that the transactions contemplated by this Agreement or
this Agreement is or will be in violation of applicable law. Investor has and
will continue to implement procedures, and has consistently and will continue to
consistently apply those procedures, to ensure the foregoing representations and
warranties remain true and correct at all times prior to Closing.

 

19

 

(c) (1) There is no material action, suit, claim or proceeding, or, to the
knowledge of Investor, inquiry or investigation, before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of Investor, threatened against or affecting Investor, and (2)
there is no judgment, order or decree of any kind against Investor unpaid and
unsatisfied of record, that in the case of clause (1) or (2) above, is
reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect on the ability of Investor to consummate the transactions pursuant to
this Agreement.

 

(d) No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any governmental entity is required by or with
respect to Investor in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereunder.

 

(e) Investor is Delaware limited liability company. Attached hereto as Schedule
6.6(e) is a structure chart of the Investor, which chart is accurate and
complete in all material respects. Investor shall have the right to update this
representation on the Closing Date to reflect the structure of the Investor on
such date provided that Investor has complied with Section 12.2 below.

 

(f) American Realty Capital New York Recovery REIT, Inc. ("NYRR") is the sole
member of Investor. To Investor’s knowledge: (i) NYRR is a real estate
investment trust; (ii) NYRR has total assets in excess of $600,000,000; (iii)
NYRR has capital/statutory surplus and shareholder's equity of not less than
$250,000,000; (iv) neither Investor nor NYRR has ever been indicted or convicted
of, or plead guilty or no contest to, a felony or Patriot Act offense; (v)
neither Investor nor NYRR has ever been the subject of a voluntary or
involuntary bankruptcy proceeding; and (vi) neither Investor nor NYRR has a
history of material and adverse litigation as determined in Investor’s
reasonable discretion solely with respect to this Subsection (vi).

 

20

 

ARTICLE 7

Ongoing Operations

 

7.1 Leasing Practice. During the pendency of this Agreement, WWP Sponsor shall
have the right to amend, modify and cancel existing Leases, other than (i) any
of the Major Leases or (ii) any Lease or Leases which provide for annual
aggregate rent and/or additional rent in excess of $200,000.00, and enter into
new Leases at the Office Property and the Amenities Property only (a) in
accordance with the Approved Annual Budget, or (b) in accordance with the terms
of the LLC Agreement, and with respect to the rights under the LLC Agreement as
if the LLC Agreement was in effect as of the Effective Date, Investor shall have
the consent rights of the Investor Member (as defined in the LLC Agreement) in
accordance with the terms the LLC Agreement. The proposed annual budget for 2014
shall be delivered to Investor for its review, input and approval as soon as
same is ready, and the budget shall not be approved, and shall not become the
Approved Annual Budget, unless and until same has been reviewed and approved by
Investor, which approval shall not be unreasonably withheld, delayed or
conditioned. Investor shall endeavor to respond to the proposed budget promptly
after receipt thereof. Until such time as the annual budget for 2014 is approved
by WWP Sponsor and Investor, WWP Sponsor agrees to cause Office Owner and
Amenities Owner to operate the Real Property under the Approved Budget for 2013
with only such changes as shall be made in accordance with the LLC Agreement.

 

7.2 Personal Property and Equipment. During the pendency of this Agreement, WWP
Sponsor agrees not to transfer to any third party or remove any personal
property or equipment owned by Office Owner or Amenities Owner and located in
the Real Property unless such personal property or equipment is obsolete or
replaced with a substantially similar item.

 

7.3 Employees. Investor acknowledges that Comfort Maintenance Corp., an
affiliate of the property manager for the Real Property, is the employer under
those certain agreements set forth in Schedule 6.1(j)-1 attached hereto with
respect to the employees (“Employees”) listed on Schedule 6.1(j)-2 attached
hereto; provided, however, that at Closing (or promptly thereafter), all
Employees engaged in the performance of base building cleaning services at the
Office Property shall become employees of a special purpose entity approved by
WWP Sponsor and Investor.

 

7.4 Development Rights/Title. During the pendency of this Agreement, WWP Sponsor
shall not cause Office Owner or Amenities Owner to (a) sell, lease, transfer or
otherwise encumber any development rights appurtenant to the Real Property, or
(b) enter into, deliver or record any defects, encumbrances, encroachments or
other matters of title that are not Permitted Encumbrances without the
Investor’s prior written consent.

 

7.5 Tax Proceedings. Office Owner or Amenities Owner may file and/or prosecute a
Tax Proceeding for any fiscal year. Office Owner or Amenities Owner shall have
the right to withdraw, settle or otherwise compromise Tax Proceedings (i) for
any fiscal period prior to the fiscal year in which the Closing shall occur
without the prior consent of Investor; provided that Office Owner or Amenities
Owner shall not be entitled to settle or compromise any such Tax Proceeding if
such settlement or compromise would have an adverse impact on the real estate
taxes for the fiscal year in which the Closing occurs or any subsequent tax
period, and (ii) for the fiscal year in which the Closing shall occur, provided
Investor shall have consented with respect thereto, which consent shall not be
unreasonably withheld, delayed or conditioned. Any amounts due or payable in
connection with Tax Proceedings (i) for any fiscal period prior to the fiscal
year in which the Closing shall belong to or be payable by WWP Sponsor, and (ii)
for the fiscal year in which the Closing shall occur shall be prorated in
accordance with Section 9.4 below.

 

21

 

7.6 Operation and Maintenance. During the pendency of this Agreement, WWP
Sponsor shall cause Office Owner and Amenities Owner to operate and maintain the
Real Property in the usual course of business and consistent with past practices
and in conformity with the Approved Annual Budget for 2013, excepting normal
wear and tear and loss or Casualty. Except as set forth in this Section 7.6 or
in the Approved Annual Budget, WWP Sponsor shall not, without the prior written
consent of Investor, have the right to cause Office Owner and Amenities Owner,
to make any capital expenditures to the Real Property, other than emergency
capital expenditures necessary to preserve the Real Property or to avoid damage
to the Real Property or any bodily harm to any person (the “Emergency CapEx
Needs”); provided, however, that if the Investor’s share of the costs of such
Emergency CapEx Needs as a member of WWP Holdings following the Closing exceeds
the aggregate sum of Two and One Half Million and No/100 Dollars
($2,500,000.00)] and WWP Sponsor does not elect to pay such excess amounts, then
Investor shall have the right to terminate this Agreement by delivering written
notice thereof to WWP Sponsor within five (5) Business Days after receipt of the
information regarding the Emergency CapEx Needs and WWP Sponsor’s refusal to
fund such excess amounts, and this Agreement shall be terminated upon receipt of
timely written notice, the Deposit shall be returned to Investor and the parties
shall have no further obligations under this Agreement other than the Surviving
Obligations. WWP Sponsor shall cause Office Owner and Amenities Owner to
continue to perform all reasonably necessary or scheduled repairs, improvements
and maintenance to the Real Property in a manner materially consistent with the
Approved Annual Budget for 2013 and the Leases, through and including the
effective date of the Closing.

 

7.7 Contracts. Notwithstanding anything to the contrary contained in this
Agreement, during the pendency of this Agreement, WWP Sponsor shall have the
right to cause Office Owner and Amenities Owner to extend, renew, replace or
modify any Existing Contract or enter into any New Contract, in each case in
accordance with the terms of the LLC Agreement as if the LLC Agreement was in
effect as of the Effective Date, and Investor shall have the rights of Investor
Member under the LLC Agreement with respect to Major Contracts; provided,
however, that in no event shall any contracts with affiliates of WWP Sponsor be
entered into or modified without Investor’s prior written consent.

 

7.8 Tenant Estoppels.

 

(a) WWP Sponsor has obtained and delivered to Investor estoppel certificates
(each an “Existing Estoppel Certificate” and collectively the “Existing Estoppel
Certificates”) from Nomura, WNET.ORG and THIRTEEN, and Ballys Sports Club, which
Existing Estoppel Certificates are dated more than one hundred twenty (120) days
prior to the Effective Date, and which Existing Estoppel Certificates are hereby
approved by Investor. Notwithstanding, WWP Sponsor shall request new estoppel
certificates from all of the Tenants (the “New Estoppel Certificates”, and
collectively with the Existing Estoppel Certificates, the “Estoppel
Certificates”), provided, however, that the receipt of such New Estoppel
Certificates shall not be a condition precedent to Investor’s obligation to
close hereunder; but it shall be a condition to Closing that WWP Sponsor deliver
an Estoppel Certificate (whether Existing Estoppel Certificate or New Estoppel
Certificate) for each of the Major Tenants. The New Estoppel Certificates shall
be in form and substance which do not vary materially from the applicable form
annexed hereto as Exhibit 2 (unless such variance benefits Investor), or, as to
any Office Lease providing or allowing for a different form of estoppel
certificate, the form provided or allowed by such Office Lease; provided that,
in order to satisfy the requirements of this Section 7.8(a), each New Estoppel
Certificate must (I) be dated not more than forty-five (45) days prior to the
Scheduled Closing Date (provided that no extension or adjournment of the Closing
Date by Investor or WWP Sponsor shall cause any Estoppel Certificate to become
unacceptable) and (II) not contain any statements which cause WWP Sponsor’s
representations contained in Section 6.1 to be untrue in any material respect,
provided, however, that Investor acknowledges that any matters of which Investor
has knowledge as of the Effective Date (other than those matters described in
the letter listed on Schedule 6.1(d)(2), and any other material matter raised by
such tenant that is related to the subject matter of such letter) shall not be
an Estoppel Default and such matters shall be subject to the terms of Section
6.3(c) above; provided, however, that such knowledge shall not impact any other
obligations of WWP Sponsor under this Agreement. Investor shall notify WWP
Sponsor upon the date which is the earlier of (i) five (5) Business Days
following Investor’s receipt of executed New Estoppel Certificates and (ii) one
(1) Business Day before the Closing Date, of Investor’s permitted objections to
any such New Estoppel Certificates theretofore delivered to Investor. Investor’s
failure to timely respond to WWP Sponsor in accordance with the preceding
sentence shall be deemed its approval of the New Estoppel Certificates.

 

22

 

(b) If the required Estoppel Certificates from all Major Tenants cannot be
timely delivered, WWP Sponsor may, but shall not be obligated to, adjourn the
Closing for a period not to exceed thirty (30) days, to obtain the required
Estoppel Certificates, and the date which is three (3) Business Days after WWP
Sponsor shall notify Investor that it has received all of the required Estoppel
Certificates shall be the new Scheduled Closing Date hereunder. If WWP Sponsor,
after exercising or waiving in writing such adjournment right, does not or
cannot deliver the required Estoppel Certificates, WWP Sponsor shall notify
Investor in writing and Investor’s sole remedy shall be to terminate this
Agreement and receive the return of the Deposit, or to waive such condition and
close within three (3) Business Days thereafter, which date shall be the new
Scheduled Closing Date.

 

(c) If any of the delivered New Estoppel Certificates claim defaults by Office
Owner or Amenities Owner under a Lease, and such alleged default, in the
aggregate with all other alleged defaults claimed under the New Estoppel
Certificates, have a Material Adverse Effect (each such alleged default
hereinafter being referred to as an “Estoppel Default”), then WWP Sponsor may,
but shall not be obligated to, elect to cure any such Estoppel Default and
shall, for that purpose, be entitled to adjourn the Closing for a period not to
exceed thirty (30) days, provided, however, that in the event WWP Sponsor elects
not to cure such Estoppel Default or is unable to cure such Estoppel Default
within such period of time, Investor’s sole remedy shall be to terminate this
Agreement and receive the return of the Deposit. If, prior to the Closing, there
occurs or exists one or more Estoppel Defaults which do not in the aggregate
have a Material Adverse Effect, then Investor shall have no remedy therefor and
shall proceed with the Closing.

 

23

 

(d) WWP Sponsor, within two (2) Business Days after the date hereof, shall
request evidence in writing from Nomura confirming Nomura’s waiver of the right
of first offer under the Nomura Lease or decision not to exercise its right of
first offer set forth in the Nomura Lease with respect to the transaction
contemplated by this Agreement, provided, however, that the receipt of such
evidence shall not be a condition precedent to Investor’s obligation to close
hereunder.

 

7.9 Insurance. WWP Sponsor covenants to cause Amenities Owner and Office Owner
to keep, at Office Owner’s or Amenities Owner’s sole cost and expense, the
insurance policies with respect to the Real Property in effect; provided,
however, that Amenities Owner and Office Owner may make commercially reasonable
modifications to such insurance policies provided that such modifications do not
materially reduce the insurance coverage or increase deductibles existing as of
the date hereof in any material respect and such modifications are permitted by
the Loan Documents.

 

7.10 Amenities Organizational Documents; Amenities Mortgages; Condominium
Documents; Loan Documents. WWP Sponsor shall not cause any Subsidiary Entity to
amend, restate, supplement or otherwise modify or enter into any agreement
relating to, (a) their respective organizational documents, (b) the Condominium
Documents, (c) any of the Amenities Loan Documents or (d) the Loan Documents,
without, in each instance, Investor’s prior written consent.

 

7.11 Lender Notice. Not more than five (5) Business Days after the Effective
Date, WWP Sponsor shall cause WWP Mezz, Office Owner and Amenities Membership
Owner to deliver to the Lender written notice of the transactions contemplated
by this Agreement in the form reasonably acceptable to WWP Sponsor and Investor
(the “Lender Notice”). Investor shall use commercially reasonable efforts to
promptly provide any information or documentation reasonably requested by Lender
in connection with the Lender Notice. If the Lender affirmatively rejects the
transactions contemplated herein prior to the Closing because it determines that
the conditions to a transfer of the Investor Interest have not been met solely
and specifically as a result of the Investor’s representations set forth in
Section 6.6(f) above or the Investor’s Officer’s Certificate being untrue when
made, and it is ultimately determined by a court of competent jurisdiction that
such representations were untrue when made, then WWP Sponsor shall have the
right to terminate this Agreement by written notice to the Investor within three
(3) Business Days after such determination and the Deposit shall thereafter be
promptly delivered to WWP Sponsor, and neither party shall have any further
obligations under this Agreement other than the Surviving Obligations. If the
Lender affirmatively rejects the transactions contemplated by this Agreement
prior to Closing for any reason other than with respect to Section 7.11(i)
above, then either Investor or WWP Sponsor shall have the right to terminate
this Agreement by written notice to the other and the Deposit shall be returned
to Investor, and neither party shall have any further obligations under this
Agreement other than the Surviving Obligations.

 

24

 

ARTICLE 8

Title Insurance; Violations

 

8.1 Title Review.

 

(a) Investor acknowledges receipt of the Title Commitments and the Survey.
Investor shall direct the Title Company to deliver a copy of any updates to the
Title Commitments to WWP Sponsor and its counsel simultaneously with its
delivery of the same to Investor. Investor shall have no right to object to any
exceptions or other matters disclosed in the Title Commitments or Survey, except
as marked on Schedule 8.1(a) attached hereto or to the extent any exceptions
disclosed on the Title Commitments or the Survey are not Permitted Encumbrances
(collectively, the “Commitment Objections”). Other than the Commitment
Objections, all matters disclosed in the Title Commitments or Survey shall be
deemed Permitted Encumbrances.

 

(b) If prior to the Closing Date, the Title Company shall deliver any update to
any of the exhibits and schedules making up the Title Commitments or any updated
or new survey to Investor and its counsel which discloses additional liens,
encumbrances or other title exceptions which were not disclosed by the Title
Commitments and which do not otherwise constitute Permitted Encumbrances
hereunder (each, an “Update Exception”), then Investor shall have until the
earliest of (x) five (5) Business Days after delivery of such update to Investor
and its counsel, (y) the Business Day immediately preceding the Closing Date;
provided, however, that if such update is delivered within five (5) Business
Days preceding the Scheduled Closing Date, the Scheduled Closing Date shall be
postponed by the number of days between the date that is five (5) Business Days
before the Scheduled Closing Date and the date such update is delivered to
Investor, or (z) the date of the Closing if disclosed in a continuation of title
or any updated or new survey performed for the Closing, time being of the
essence as to such earliest date (the “Update Objection Deadline”), to deliver
written notice to WWP Sponsor objecting to any of the Update Exceptions (the
“Update Objections”; the Update Objections and Commitment Objections are,
collectively, the “Title Objections”). If Investor fails to deliver such
objection notice by the Update Objection Deadline, Investor shall be deemed to
have waived its right to object to any Update Exceptions (and the same shall not
constitute Title Objections, but shall instead be deemed Permitted
Encumbrances). If Investor shall deliver such objection notice by the Update
Objection Deadline, any Update Exceptions which are not objected to in such
notice shall not constitute Title Objections, but shall be Permitted
Encumbrances.

 

(c) Investor shall not be entitled to object to, and shall be deemed to have
approved, any liens, encumbrances or other title exceptions (and the same shall
not constitute Title Objections, but shall instead be deemed to be Permitted
Encumbrances) which (A) will be extinguished upon the issuance of the Investor
Interest, (B) are the responsibility of any Tenant to cure, correct or remove,
or (C) the Title Company is willing to omit as an exception to a title insurance
policy issued by the Title Company (at no cost or premium to Investor), whether
such removal is the result of payment, bonding, indemnity of WWP Sponsor or
otherwise. Notwithstanding anything to the contrary contained herein but subject
to Section 8.1(e) below, if WWP Sponsor is unable to (or is unable to cause
Office Owner or Amenities Owner to) eliminate the Title Objections by the
Scheduled Closing Date, unless the same are waived by Investor, WWP Sponsor may,
but shall not be obligated to, adjourn the Closing for a period not to exceed
thirty (30) days in the aggregate (the “Title Cure Period”) in order to attempt
to eliminate such exceptions.

 

25

 

(d) Subject to Section 8.1(e) below, if WWP Sponsor is unwilling or unable to
(or is unwilling or unable to cause Office Owner or Amenities Owner to)
eliminate any Title Objection within the Title Cure Period, then Investor may
(i) close the transactions contemplated by this Agreement subject to such Title
Objection, in which event (x) such Title Objection shall be deemed to be, for
all purposes, a Permitted Encumbrance, (y) Investor shall close hereunder
notwithstanding the existence of same, and (z) WWP Sponsor shall have no
obligations whatsoever after the Closing Date with respect to WWP Sponsor’s
failure to cause such Title Objection to be eliminated, or (ii) terminate this
Agreement by notice given to WWP Sponsor within five (5) Business Days following
expiration of the Title Cure Period, time being of the essence, in which event
Investor shall be entitled to a return of the Deposit. If Investor shall fail to
deliver the termination notice described in clause (ii) of this paragraph within
the five (5) Business Day period described therein, time being of the essence,
Investor shall be deemed to have made the election under clause (ii). Upon the
timely giving of any termination notice under clause (ii) (or deemed
termination), this Agreement shall terminate and neither party hereto shall have
any further rights or obligations hereunder other than the Surviving
Obligations. Subject to Section 8.1(e) and Section 8.2 below, it is expressly
understood that in no event shall WWP Sponsor be required to bring any action or
institute any proceeding, or to otherwise incur any costs or expenses in order
to attempt to (or to cause Office Owner or Amenities Owner to) eliminate any
Title Objections, or take any other actions to cure or remove any Title
Objections, or to otherwise cause title to be in accordance with the terms of
this Agreement on the Closing Date; provided, that WWP Sponsor shall (and shall
cause Office Owner and Amenities Owner to) use commercially reasonable efforts
to attempt to eliminate all such Title Objections.

 

(e) Notwithstanding anything in this Agreement to the contrary, WWP Sponsor
shall be required to or shall cause Office Owner or Amenities Owner to, as
applicable, (i) satisfy or remove of record any mortgage placed on the Real
Property after the Acquisition Date (other than the Amenities Mortgages, the
Mortgage Loan and the Mezzanine Loan), (ii) remove all judgment liens and all
tax liens that in either case are due and payable by WWP Sponsor or, to the
extent accruing after the Acquisition Date, any of the Subsidiary Entities,
(iii) remove, by payment, bonding or otherwise any Title Objections which have
been voluntarily created by, or with the written consent of, WWP Sponsor, any
Subsidiary Entities or any WWP Sponsor Party following the Effective Date (other
than with the written approval of Investor) and which are not given for the
benefit of any utility or governmental authority or caused or created by an act
or omission of Investor or by an act or omission of a Tenant, and (iv) remove
any and all other exceptions (other than as set forth in clauses (i), (ii) and
(iii) above) that can be discharged of record by the payment of a liquidated sum
not in excess of Four Million and No/100 Dollars ($4,000,000.00) in the
aggregate when added to the amount expended under Section 8.2 below (the “Clause
(iv) Cure Cap”). If the Clause (iv) Cure Cap shall be exceeded, and if WWP
Sponsor notifies Investor in writing that WWP Sponsor is not willing to expend
in excess of the Clause (iv) Cure Cap, then, in such instance, Investor may
nevertheless close hereunder, subject to such exceptions, with a credit against
the purchase price in the amount required to cure such condition up to the
Clause (iv) Cure Cap.

 

26

 

8.2 Violations. Investor agrees to make the Investor Capital Contribution and
accept the Investor Interest subject to any and all notes or notices of
violations of law, or municipal ordinances, orders, designations or requirements
whatsoever noted in or issued by any federal, state, municipal or other
governmental department, agency or bureau or any other governmental authority
having jurisdiction over the Real Property (individually, a “Violation” and
collectively, “Violations”) or any condition or state of repair or disrepair or
other matter or thing, whether or not noted, which, if noted, would result in a
Violation being placed on the Real Property. WWP Sponsor shall have no duty to
cause Office Owner or Amenities Owner to remove or comply with or repair any of
the aforementioned Violations, or any condition, matter or thing whether or not
noted, which, if noted, would result in a Violation being placed on the Real
Property. However, WWP Sponsor shall pay any and all fines, interest and
penalties relating to Violations which are not the responsibility of
non-defaulted tenants in occupancy of the Real Property and which relate to
periods prior to the Closing Date, which shall be part of and not exceed, when
added to the amount expended under Section 8.1(e), the Clause (iv) Cure Cap.
Notwithstanding the foregoing, this Section 8.2 shall survive Closing hereunder.

 

ARTICLE 9

Closing

 

9.1 Closing Date and Location.

 

(a) The closing of the transactions contemplated hereunder (the “Closing”) shall
occur, and the documents referred to in Section 9.3 shall be delivered upon
tender of the Investor Capital Contribution provided for in this Agreement, on
or before 6:00 p.m., eastern time, on November 12, 2013 (as such date may be
extended or adjourned in accordance with this Agreement, the “Scheduled Closing
Date”; and the actual date of the Closing, the “Closing Date”), time being of
the essence but subject to the express adjournment rights set forth in this
Agreement. If the closing conditions are not satisfied or waived prior to the
Scheduled Closing Date (as such may be adjourned by either party in accordance
with the terms of this Agreement), and neither party has adjourned pursuant to
the terms of this Agreement, then either Investor or WWP Sponsor shall have the
right to terminate this Agreement by delivering written notice thereof to the
other party, and upon such termination the Deposit shall be returned to Investor
and the parties shall have no further obligations or liabilities under this
Agreement other than the Surviving Obligations. Closing shall be held at the
offices of WWP Sponsor’s attorneys, Blank Rome LLP, 405 Lexington Avenue, New
York, New York 10174, or, if requested by Investor, through an escrow closing
with the Escrowee, at which neither party shall be required to be present.
Investor shall have the right, but not the obligation, to accelerate the
Scheduled Closing Date or any adjourned Closing Date, as applicable, upon ten
(10) business days prior written notice to WWP Sponsor, provided that all
conditions precedent to both Investor’s and WWP Sponsor’s respective obligations
to close under this Agreement shall have been satisfied or waived in writing.
Investor and WWP Sponsor or their counsel shall meet one (1) Business Day prior
to the Scheduled Closing Date to pre-close the transactions contemplated
hereunder, and deliver all executed documents to be held in escrow on such date
pursuant to reasonably acceptable escrow instructions that will provide, among
other things, that the transfer documents will be released only upon Escrowee,
on behalf of WWP Sponsor and Investor, being unconditionally and irrevocably
authorized to disburse the Investor Capital Contribution to WWP Holdings or as
WWP Holdings may direct, and WWP Holdings shall immediately distribute the
Investor Capital Contribution to WWP Sponsor.

 

27

 

(b) Notwithstanding Section 9.1(a) to the contrary, WWP Sponsor shall have the
right, from time to time, to adjourn the then Scheduled Closing Date for up to
thirty (30) days in the aggregate by providing written notice thereof to
Investor on or before 4:00 p.m., eastern time, on the then Scheduled Closing
Date. In addition, Investor shall have the one-time right to adjourn the then
Scheduled Closing Date for up to fifteen (15) days in the aggregate by providing
written notice thereof to WWP Sponsor on or before 4:00 p.m., eastern time, on
the then Scheduled Closing Date.

 

(c) Notwithstanding anything to the contrary contained in this Agreement, to the
extent WWP Sponsor has a right pursuant to one or more provisions of this
Agreement to extend the Closing Date, WWP Sponsor shall not have the right to
extend the Closing Date to a date more than sixty (60) days later than the
Scheduled Closing Date (except that the foregoing shall not apply to any
adjournment exercised by WWP Sponsor under Section 11.2 below).

 

9.2 Transfer Tax; Closing Expenses.

 

(a) WWP Sponsor shall be responsible for the costs of its legal counsel,
advisors and other professionals employed by it in connection with the
transactions contemplated by this Agreement.

 

(b) WWP Sponsor shall be responsible for any transfer taxes payable with respect
to the transactions set forth in this Agreement pursuant to Article 31 of the
Tax Law of the State of New York and the regulations applicable thereto, and the
New York City Real Property Transfer Tax Law (Admin. Code Chapter 21), and the
regulations applicable thereto (collectively the “Transfer Taxes”) in connection
with the transactions contemplated by this Agreement. WWP Sponsor shall control,
and make any decisions (subject to Investor’s approval, not to be unreasonably
withheld, conditioned or delayed) regarding, any audit, examination,
administrative or judicial proceeding or other matter pertaining to any Transfer
Taxes, and WWP Sponsor shall indemnify, defend and hold Investor and WWP
Holdings harmless from and against any and all losses, liability, cost,
expenses, damages or demands relating thereto, of every type and nature
whatsoever (including reasonable legal fees and expenses, and any fines,
interest and penalties relating thereto).

 

28

 

(c) Investor shall be responsible for (i) the costs and expenses associated with
its due diligence, (ii) the costs and expenses of its legal counsel, advisors
and other professionals employed by it in connection with the transactions
contemplated by this Agreement, (iii) all premiums and fees for title
examination and title insurance and endorsements obtained and all related
charges and survey costs in connection therewith, (iv) all fees (including,
without limitation, any “transfer fees” due under the Loan Documents) and
out-of-pocket costs and expenses of the Lender, and (v) all escrow and/or
closing fees.

 

(d) The provisions of this Section 9.2 shall survive the Closing.

 

9.3 Closing Deliveries.

 

(a) At Closing, WWP Sponsor shall deliver (or cause to be delivered) to
Escrowee:

 

(i) the LLC Agreement executed by WWP Sponsor in the form attached hereto as
Exhibit 1, together with all exhibits attached thereto which are to be executed
and delivered concurrently with the LLC Agreement;

 

(ii) the Indemnity and Contribution Agreement in the form attached to the LLC
Agreement;

 

(iii) a title certificate in the form attached hereto as Exhibit 3-A and a
non-imputation affidavit in the form attached hereto as Exhibit 3-B;

 

(iv) a settlement/closing statement with respect to the apportionments set forth
in this Agreement;

 

(v) Estoppel Certificates;

 

(vi) an update of WWP Sponsor’s representations and warranties under Section 6.1
above;

 

(vii) duly executed certificate of WWP Sponsor in the applicable form set forth
in Treasury Regulations §1.1445-2(b)(2);

 

(viii) an executed direction letter naming a designee of the Investor to the
board of managers, each in accordance with the Condominium Documents, and to the
extent necessary to make such manager position available, the resignation of one
(1) of the WWP Sponsor’s designees to the board of managers of the Condominium;

 

(ix) Good standing certificates of WWP Sponsor and each of the Subsidiary
Entities;

 

(x) evidence of WWP Sponsor’s organizational authority; and

 

29

 

(xi) the Reliance Letters.

 

(xii) if received, evidence that the Lender has not objected to the transactions
contemplated by this Agreement.

 

(b) At Closing, Investor shall deliver (or cause to be delivered) to Escrowee:

 

(i) the balance of the Investor Capital Contribution (after deducting the
Deposit, which shall be delivered by Escrowee to WWP Holdings);

 

(ii) the LLC Agreement executed by Investor in the form attached hereto as
Exhibit 1, together with all exhibits attached thereto which are to be executed
and delivered concurrently with the LLC Agreement;

 

(iii) the Indemnity and Contribution Agreement in the form attached to the LLC
Agreement;

 

(iv) a settlement/closing statement with respect to the apportionments set forth
in this Agreement;

 

(v) an update of Investor’s representations and warranties under Section 6.5
above; and

 

(vi) evidence of Investor’s organizational authority.

 

9.4 Apportionments and Reimbursements. The following adjustments shall be made
to the Investor Contribution with respect to the Office Property and the
Amenities Membership Interests and the following procedures shall be followed:

 

(a) General.

 

(i) Preparation of Prorations. Before the Closing Date, WWP Sponsor shall
prepare and deliver to Investor an unaudited statement for the Real Property
(the “Preliminary Proration Statement”) showing prorations for the items set
forth below, calculated as of 11:59 p.m. on the day preceding the Closing Date
(the “Apportionment Date”), on the basis of the actual number of days of the
month which shall have elapsed as of the Closing Date and based upon the actual
number of days in the month in which the Closing Date occurs, and on the basis
of a 365-day year. Notwithstanding the foregoing, in the event that the Investor
Capital Contribution is not delivered to Escrowee pursuant to Section 9.1 above
by 6:00 P.M. Eastern Time on the Closing Date, then in such event, the items set
forth in this Section shall be apportioned as of 11:59 P.M. on the Closing Date
based upon the respective party’s period of ownership for the item being
apportioned. WWP Sponsor and Investor acknowledge that notwithstanding that this
Agreement is for the admission of Investor as a 48.90% member in WWP Holdings,
it is the intention of the parties hereto to prorate and apportion the revenue
and expenses pertaining to the Office Property and Amenities Membership
Interests as if there was a sale of the Office Property and Amenities Membership
Interests subject to the specific terms and conditions of this Agreement, such
that the seller is WWP Sponsor and the buyer is owned 51.10% by WWP Sponsor and
48.90% by Investor. Investor and WWP Sponsor shall agree upon any adjustments to
be made to the Preliminary Proration Statement before the Closing, and at the
Closing, the parties shall adjust and credit the amounts due or payable pursuant
to the Preliminary Proration Statement as finally agreed upon by Investor and
WWP Sponsor. The items to be covered by the Preliminary Proration Statement are
as follows:

 

30

 

A. Base or fixed rents due or pre-paid under the Leases, and any percentage
rents, escalation charges for increases in real estate taxes or operating
expenses, porter's wage increases, labor cost increases, cost-of-living
increases, charges for electricity, water, cleaning or overtime services, work
order charges, “sundry charges” or other charges of a similar nature
(collectively, “Additional Rents”) shall be adjusted on an “if, as and when”
collected basis; provided that if any of the foregoing are not finally adjusted
between Office Owner and/or Amenities Owner and a Tenant until after the
preparation of the Preliminary Proration Statement, then proration of such items
shall be subject to adjustment pursuant to Section 9.4(b);

 

B. Real estate and personal property taxes, business improvement district
assessments and charges, vault charges and special assessments, if any. WWP
Sponsor shall cause Office Owner and Amenities Owner to pay all real estate and
personal property taxes, business improvement district assessments and charges,
vault charges and special assessments attributable to the Office Property and
Amenities Property through, but not including, the Closing Date. If the tax
rate, assessment and/or assessed value for any of the foregoing items have not
been set for the tax period in which the Closing occurs, then the proration of
such items shall be based upon the rate, assessment and/or assessed value for
the immediately preceding tax period and promptly following the date that the
tax rate, assessment and/or assessed value is finally determined for such tax
period, the net amount due to WWP Sponsor or Investor (as members of WWP
Holdings), if any, by reason of such final determination, shall be paid by the
party obligated to make such payment within five (5) Business Days following
notice from the other party with respect thereto. Any discount received for an
early payment shall be for the benefit of WWP Sponsor. If as of the Closing Date
the Office Property or the Amenities Property or any portion thereof shall be
affected by any special or general assessments which are or may become payable
in installments of which the first installment is then a lien and has become
payable, WWP Sponsor shall cause Office Owner and/or Amenities Owner to pay the
unpaid installments of such assessments which are due prior to the Closing Date
and Investor and WWP Sponsor (as the members of WWP Holdings) shall pay their
respective share of the installments which are due on or after the Closing Date;

 

C. water, sewer and utility charges not payable by a Tenant;

 

D. amounts payable under the Contracts, monthly debt service payments under the
Mortgage Loan and the Mezzanine Loan, and tax and insurance escrows under the
Mortgage Loan;

 

31

 

E. permits, licenses and/or inspection fees (calculated on the basis of the
period covered);

 

F. fuel, if any, as estimated by WWP Sponsor’s supplier, at current cost,
together with any sales taxes payable in connection therewith, if any (a letter
from WWP Sponsor’s fuel supplier shall be conclusive evidence as to the quantity
of fuel on hand and the current cost therefor);

 

G. salaries, wages, vacation pay, bonuses and any other fringe benefits
(including, without limitation, social security, unemployment compensation,
employee disability insurance, sick pay, welfare and pension fund contributions,
payments and deposits, if any) of all Employees;

 

H. Insurance premiums due in connection with insurance over the Office Property
and the Amenities Property;

 

I. payments of interest and principal (if any) under the Amenities Mortgages;

 

J. to the extent not duplicative of other adjustments provided in this Section
9.4, any reimbursements and other amounts payable to the Office Owner or the
Amenities Owner in connection with the Condominium;

 

K. utility deposits; and

 

L. such other items as are customarily apportioned in real estate closings of
commercial properties in the City of New York, State of New York.

 

(ii) Principles of Prorations; Collections and Payments. Subject to the
prorations to be made pursuant to this Section 9.4, all revenues, liabilities
and expenses with respect to the Office Property, Office Owner, the Amenities
Property, Amenities Owner, Amenities Membership Interests and/or WWP Holdings
that relate to periods (x) before the Closing shall belong to (or be borne by)
WWP Sponsor and WWP Sponsor shall be responsible for any such liabilities and
expenses that relate to the period prior to the Closing, and (y) after the
Closing shall belong to (or be borne by) WWP Holdings (after giving effect to
the Investor Capital Contribution and admission of Investor as a member of WWP
Holdings pursuant to the LLC Agreement), and WWP Holdings shall be responsible
for such liabilities and expenses that relate to periods from and after the
Closing. Any rent or other payment collected after the Closing from any Tenant
which owed any amounts under the Leases as of the Closing Date or that relates
to any period prior to the Closing Date shall be applied (i) first to the
payment of monies owed, for the month or other billing period in progress on the
Closing Date prorated in accordance with this Section 9.4 above, (ii) second to
any current sums and arrearages owed for the month or other billing periods
after the month or other billing period in progress as of the Closing Date, and
(iii) last for the period prior to the month or other billing period in which
the Closing occurred.

 

32

 

(iii) Lender Held Reserves. Notwithstanding anything to the contrary contained
herein, all reserves held by the Lender under the Mortgage Loan or Mezzanine
Loan for tenant rollover and free rent for tenants as set forth on Schedule
9.4(a)(iii) shall not be credited to WWP Sponsor as of the Closing Date and
shall be beneficially owned by WWP Holdings after giving effect to the Investor
Capital Contribution and admission of Investor as a member of WWP Holdings
pursuant to the LLC Agreement.

 

(b) Post Closing Reconciliation.

 

(i) On each of the date that is (A) thirty (30) days after the Closing Date, and
(B) ninety (90) days after the Closing Date, WWP Sponsor and Investor shall work
together to correct any errors in the prorations made on the Closing Date and
any prorations based on estimates as of the Closing Date. If the amounts were in
excess of or less than the amounts actually required to be paid or adjusted on
the Closing Date, there shall be an adjustment and payment to be made by
Investor to WWP Sponsor or by WWP Sponsor to Investor, as the case may be, for
such excess or shortfall.

 

(ii) If any Tenants are required to pay Additional Rents, then, with respect to
those Additional Rents for the 2013 calendar year (or other applicable fiscal
period under any Lease for the determination of Additional Rent ending prior to
the Closing Date) which are not finally adjusted until after the preparation of
the Preliminary Proration Statement pursuant to Section 9.4(a) above, and for
those percentage rents which have not been finally determined for the 2013
calendar year (or other applicable fiscal period under any Lease for the
measurement of percentage rents during which the Closing occurs), the
Administrative Member (as defined in the LLC Agreement) shall submit to WWP
Sponsor and Investor, no later than one (1) year after the Closing Date, an
unaudited statement for the Office Property and the Amenities Property (a
“Supplemental Proration Statement”) covering any such Additional Rents or any
other items which have been finally adjusted between Office Owner and Amenities
Owner and such Tenant for the 2013 calendar year (provided that (x) if the
applicable fiscal period is other than a calendar year, the Administrative
Member shall submit the Supplemental Proration Statement to WWP Sponsor and
Investor within ninety (90) days after the end of the applicable fiscal period
and (y) if percentage rents are measured over a different fiscal period the
Administrative Member shall submit a separate Supplemental Proration Statement
to WWP Sponsor and Investor within ninety (90) days after the end of such fiscal
period), containing a calculation of the prorations of such Additional Rents and
such other items, prepared based on the principles set forth in Section 9.4(a)
above. If Additional Rents for the 2012 calendar year (or other applicable
fiscal period under any Lease for the measurement of percentage rents ending
prior to the Closing Date) have not been finally adjusted between Office Owner
or Amenities Owner and a Tenant, as applicable, as of the Closing, WWP Sponsor
shall retain all rights and obligations with respect to the adjustment thereof
directly with the Tenant following the Closing (provided that no such adjustment
shall adversely affect any fiscal period subsequent to the Closing). Without
limiting the generality of the foregoing, WWP Sponsor shall retain all rights to
bill and collect any additional amounts owing by any Tenant with respect to
Additional Rents for the 2012 calendar year (or other applicable fiscal period
under any Lease for the measurement of percentage rents ending prior to the
Closing Date), and shall remain solely obligated to pay any refund owing to any
Tenant for overpayment of Additional Rents for the 2012 calendar year (or other
applicable fiscal period under any Lease for the measurement of percentage rents
ending prior to the Closing Date). For the avoidance of doubt, any revenue
attributable to, or any expenses to be paid in connection with, the period prior
to the Closing Date shall belong solely to, and be the sole obligation of, WWP
Sponsor, and not WWP Holdings or any of the Subsidiary Entities.

 

33

 

(iii) Any Supplemental Proration Statement prepared by the Administrative Member
shall be final and binding for purposes of this Agreement unless WWP Sponsor or
Investor, as the case may be, shall give written notice to the other party of
disagreement with the prorations contained therein within sixty (60) days
following receipt of such Supplemental Proration Statement, specifying in
reasonable detail the nature and extent of such disagreement. If WWP Sponsor and
Investor are unable to resolve any disagreement with respect to any Supplemental
Proration Statement within ten (10) Business Days following delivery of the
notice referred to above, either party may pursue any remedy available for the
resolution of such dispute. Any net credit due WWP Sponsor or Investor (as a
member of WWP Holdings), as the case may be, shall be paid to WWP Sponsor or
Investor, as the case may be, promptly after the delivery of a Supplemental
Proration Statement, unless a party notifies the other of a disagreement with
respect to any such statement, in which case such payment (less a hold back
sufficient to cover the amount of the disagreement) shall be made within ten
(10) Business Days after such party notifies the other of such disagreement, and
any further payment due after such disagreement is resolved shall be paid within
ten (10) Business Days after the resolution of such disagreement.

 

(c) The terms and provisions of this Article 9 shall survive Closing.

 

9.5 Conditions Precedent to Closing. (a) Investor’s obligation to close the
transaction hereunder is subject to the satisfaction of the following conditions
precedent; provided, however, that Investor, at Investor’s election, upon notice
delivered to WWP Sponsor at or prior to the Closing, may waive all or any of
such conditions (or shall be deemed to have waived any such condition if it
elects to consummate the Closing despite having Actual Knowledge of such
conditions not having been satisfied):

 

(i) WWP Sponsor shall have executed and delivered to Investor or Escrowee all of
the documents required to be executed and/or delivered by WWP Sponsor under this
Agreement.

 

(ii) WWP Sponsor shall have performed in all material respects, all of WWP
Sponsor’s covenants, agreements and obligations under this Agreement.

 

(iii) Subject to Section 6.3(b), all of WWP Sponsor’s representations and
warranties set forth in this Agreement shall be true and correct as of the
Closing Date in accordance with Sections 6.3(b) and (c) above; provided,
however, notwithstanding anything contained to the contrary in this Agreement,
Sponsor’s representation and warranty in Section 6.1(d) can take no exception
for those matters set forth on Schedule 6.1(d)(2), which were not rectified in
all material respects to Investor’s reasonable satisfaction or any other
material matter raised by such tenant that is related to the subject matter of
such letter or Nomura; it being agreed that such matters would constitute a
Material Adverse Effect and such matters must be cured in all material respects
and to the reasonable satisfaction of Investor as a condition precedent to
Investor’s obligations to closing.

 

34

 

(iv) WWP Sponsor shall have obtained and delivered to Investor the Estoppel
Certificates in accordance with Section 7.8 above.

 

(v) The Lender has not objected to or has not affirmatively rejected the
transactions as set forth in the Lender Notice; provided, however, that if the
Lender affirmatively rejects the transactions under the Lender Notice solely and
specifically as a result of Investor’s representations set forth in Section
6.6(f) above or in the Investor’s Officer’s Certificate being untrue when made,
and it is ultimately determined by a court of competent jurisdiction that such
representations were untrue when made, such failure shall constitute a default
by Investor as set forth in Section 7.11 above.

 

(b) WWP Sponsor’s obligation to close the transaction hereunder is subject to
the satisfaction of the following conditions precedent; provided, however, that
WWP Sponsor, at WWP Sponsor’s election, upon notice delivered to Investor at or
prior to the Closing, may waive all or any of such conditions (or shall be
deemed to have waived any such condition if it elects to consummate the Closing
despite having Actual Knowledge of such conditions not having been satisfied):

 

(i) Investor shall have executed and delivered to WWP Sponsor or Escrowee all of
the documents required to be executed and/or delivered by Investor under this
Agreement.

 

(ii) All of Investor’s representations and warranties set forth in this
Agreement shall be true and correct in all material respects as of the Closing
Date as though made on and as of the Closing Date.

 

(iii) Investor shall have performed in all material respects, all of Investor’s
covenants, agreements and obligations under this Agreement.

 

(iv) The Lender has not objected or affirmatively rejected the transactions as
set forth in the Lender Notice; provided, however, that if the Lender
affirmatively rejects the transactions under the Lender Notice solely and
specifically as a result of Investor’s representations set forth in Section
6.6(f) above or in the Investor’s Officer’s Certificate being untrue when made,
and it is ultimately determined by a court of competent jurisdiction that such
representations were untrue when made, such failure shall constitute a default
by Investor as set forth in Section 7.11 above.

 

(v) Investor shall have delivered the balance of the Investor Capital
Contribution in accordance with this Agreement (as adjusted under Section 9.4
hereof or elsewhere herein).

 

35

 

ARTICLE 10

Default

 

10.1 WWP SPONSOR’S DEFAULT. IF THE TRANSACTION HEREIN PROVIDED SHALL NOT BE
CLOSED BY REASON OF WWP SPONSOR’S DEFAULT OF ANY OF ITS OBLIGATIONS TO BE
PERFORMED ON THE CLOSING DATE OR IF WWP SPONSOR IS IN DEFAULT OF ANY OF ITS
MATERIAL OBLIGATIONS TO BE PERFORMED PRIOR TO THE CLOSING DATE AND SUCH DEFAULT
REMAINS UNCURED FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER WRITTEN NOTICE
THEREOF FROM INVESTOR, AND INVESTOR IS NOT IN DEFAULT HEREUNDER, THEN INVESTOR
SHALL HAVE, AS ITS EXCLUSIVE REMEDIES (ALL OTHER RIGHTS AND/OR REMEDIES, WHETHER
AVAILABLE AT LAW OR IN EQUITY, BEING IRREVOCABLY WAIVED) THE RIGHT TO EITHER (A)
TERMINATE THIS AGREEMENT AND RECEIVE A RETURN OF (1) THE DEPOSIT, AND (2) THE
REASONABLE, OUT-OF-POCKET COSTS AND EXPENSES ACTUALLY INCURRED BY INVESTOR IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (BUT IN NO EVENT
SHALL SUCH AMOUNT EXCEED $750,000.000 IN THE AGGREGATE), AS THE FULL, AGREED AND
LIQUIDATED DAMAGES FOR WWP SPONSOR’S DEFAULT AND FAILURE TO COMPLETE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (IN WHICH EVENT NEITHER PARTY HERETO
SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY TO THE OTHER EXCEPT WITH RESPECT
TO THE SURVIVING OBLIGATIONS), INVESTOR HEREBY WAIVING ANY OTHER RIGHT OR CLAIM
TO DAMAGES FOR WWP SPONSOR’S BREACH, AND/OR (B) SPECIFICALLY ENFORCE WWP
SPONSOR’S OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED THAT ANY ACTION BY INVESTOR
FOR SPECIFIC PERFORMANCE MUST BE FILED, IF AT ALL, WITHIN SIXTY (60) DAYS OF WWP
SPONSOR’S DEFAULT, AND THE FAILURE TO FILE WITHIN SUCH PERIOD SHALL CONSTITUTE A
WAIVER BY INVESTOR OF SUCH RIGHT AND REMEDY. IF INVESTOR SHALL NOT HAVE FILED AN
ACTION FOR SPECIFIC PERFORMANCE WITHIN THE AFOREMENTIONED TIME PERIOD OR SO
NOTIFIED WWP SPONSOR OF ITS ELECTION TO TERMINATE THIS AGREEMENT AND RECOVER ITS
COSTS, INVESTOR’S SOLE REMEDY SHALL BE TO TERMINATE THIS AGREEMENT IN ACCORDANCE
WITH CLAUSE (A) ABOVE.

 

10.2 INVESTOR’S DEFAULT. IN THE EVENT THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT SHALL NOT CLOSE BY REASON OF INVESTOR’S DEFAULT OF ANY OF ITS
OBLIGATIONS TO BE PERFORMED ON THE CLOSING DATE OR IF INVESTOR IS IN DEFAULT OF
ANY OF ITS MATERIAL OBLIGATIONS TO BE PERFORMED PRIOR TO THE CLOSING DATE AND
SUCH DEFAULT REMAINS UNCURED FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER
WRITTEN NOTICE THEREOF FROM WWP SPONSOR, AND WWP SPONSOR IS NOT IN DEFAULT
HEREUNDER, AND IS OTHERWISE READY, WILLING AND ABLE TO CLOSE HEREUNDER THEN THIS
AGREEMENT SHALL TERMINATE AND THE RETENTION OF THE DEPOSIT SHALL BE LIQUIDATED
DAMAGES AND WWP SPONSOR’S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT,
SUBJECT TO THE SURVIVING OBLIGATIONS; PROVIDED, HOWEVER, NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED TO LIMIT WWP SPONSOR’S RIGHTS OR DAMAGES UNDER ANY
INDEMNITIES GIVEN BY INVESTOR TO WWP SPONSOR UNDER THIS AGREEMENT. IN CONNECTION
WITH THE FOREGOING, THE PARTIES RECOGNIZE THAT WWP SPONSOR WILL INCUR EXPENSE IN
CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND THAT THE
OFFICE PROPERTY, AMENITIES PROPERTY AND AMENITIES MEMBERSHIP INTERESTS WILL BE
REMOVED FROM THE MARKET; FURTHER, THAT IT IS EXTREMELY DIFFICULT AND
IMPRACTICABLE TO ASCERTAIN THE EXTENT OF DETRIMENT TO WWP SPONSOR CAUSED BY THE
BREACH BY INVESTOR UNDER THIS AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR THE AMOUNT OF COMPENSATION WWP
SPONSOR SHOULD RECEIVE AS A RESULT OF INVESTOR’S BREACH OR DEFAULT. IF WWP
SPONSOR TERMINATES THIS AGREEMENT PURSUANT TO A RIGHT GIVEN TO IT HEREUNDER AND
INVESTOR TAKES ANY ACTION WHICH INTERFERES WITH WWP SPONSOR’S ABILITY TO SELL,
EXCHANGE, TRANSFER, LEASE, DISPOSE OF OR FINANCE THE OFFICE PROPERTY, THE
AMENITIES PROPERTY OR THE AMENITIES MEMBERSHIP INTERESTS OR ANY INTEREST THEREIN
OR TAKE ANY OTHER ACTIONS WITH RESPECT THERETO (INCLUDING, WITHOUT LIMITATION,
THE FILING OF ANY LIS PENDENS OR OTHER FORM OF ATTACHMENT AGAINST ANY PROPERTY),
THEN INVESTOR SHALL BE LIABLE FOR ALL LOSS, COST, DAMAGE, LIABILITY OR EXPENSE
(INCLUDING, WITHOUT LIMITATION, REASONABLE OUT-OF-POCKET ATTORNEYS’ FEES, COURT
COSTS AND DISBURSEMENTS) INCURRED BY WWP SPONSOR, WWP HOLDINGS, OFFICE OWNER AND
AMENITIES OWNER BY REASON OF SUCH ACTION OR CONTEST BY INVESTOR, UNLESS INVESTOR
SHALL BE THE PREVAILING PARTY IN ANY SUCH ACTION.  

 

36

 

 

 

10.3 The provisions of this Article 10 shall survive the termination hereof.

 

ARTICLE 11

Risk of Loss

 

11.1 Condemnation.

 

(a) If, at any time prior to the Closing Date, all or a Substantial Portion of
the Real Property shall be the subject of a Taking, then Investor may cancel
this Agreement by written notice given to WWP Sponsor within ten (10) Business
Days after receipt of notice from WWP Sponsor of such Taking, time being of the
essence, in which event this Agreement shall be deemed cancelled and of no force
and effect and neither party shall have any further obligations or liabilities
against or to the other except for the Surviving Obligations, and WWP Sponsor
shall cause the return of the Deposit to Investor. In the case of a Taking of
less than a Substantial Portion of the Real Property, or if Investor does not
elect to terminate this Agreement in the case of a Taking of all or a
Substantial Portion of the Real Property as provided for above, then this
Agreement shall remain in full force and effect and the parties shall
nonetheless consummate this transaction in accordance with the terms of this
Agreement, without any abatement of or reduction in the Investor Capital
Contribution, or any liability or obligation on the part of WWP Sponsor by
reason of such Taking.

 

37

 

(b) The provisions of this Section 11.1 supersede any Law applicable to the Real
Property governing the effect of condemnation in contracts for real property.
Any disputes under this Section 11.1 as to whether the Taking involves a
Substantial Portion of the Real Property shall be resolved by expedited
arbitration before a single arbitrator in New York, New York acceptable to both
WWP Sponsor and Investor in their reasonable judgment in accordance with the
rules of the American Arbitration Association; provided that if WWP Sponsor and
Investor fail to agree on an arbitrator within five (5) days after a dispute
arises, then either party may request the office of the American Arbitration
Association located in New York, New York to designate an arbitrator. Such
arbitrator shall be an independent architect or engineer having at least ten
(10) years of experience in the construction of office buildings in New York,
New York. The costs and expenses of such arbitrator shall be borne equally by
WWP Sponsor and Investor.

 

11.2 Destruction or Damage.

 

(a) In the event that the Real Property shall be damaged or destroyed by a
Casualty prior to the Closing Date, WWP Sponsor shall give Investor prompt
written notice of such event together with an estimate of the cost and time to
restore prepared by an independent insurance examiner or engineer selected by
WWP Sponsor and reasonably approved by Investor. If the Casualty is a Casualty
Termination Event, Investor may cancel this Agreement by notice to WWP Sponsor
within twenty (20) Business Days after receipt of notice from WWP Sponsor
specifying the Casualty Termination Event, time being of the essence, in which
event this Agreement shall be deemed terminated and of no force and effect and
neither party shall have any further rights or liabilities against or to the
other except for the Surviving Obligations and WWP Sponsor shall cause the
return of the Deposit to Investor. If there is no Casualty Termination Event or
if Investor does not timely elect to cancel this Agreement in the event of a
Casualty Termination Event, this Agreement shall remain in full force and
effect, and the parties shall nonetheless consummate this transaction in
accordance with the terms of this Agreement, without any abatement of or
reduction in the Investor Capital Contribution, or any liability or obligation
on the part of WWP Sponsor by reason of such Casualty.

 

(b) The estimated cost to repair and/or restore and the estimated time to
complete the work contemplated in subsection (a) above shall be established by
estimates obtained by WWP Sponsor from independent contractors, subject to
Investor’s review and reasonable approval of the same and the provisions of
Section 11.2(d) below. The Closing Date may be extended up to a maximum
extension of sixty (60) days, as reasonably required to obtain such estimates
(including the resolution of any arbitration required pursuant to paragraph (d)
below), determine the availability and amount of insurance proceeds and give the
notices required under this Section 11.2. WWP Sponsor and Investor shall
cooperate and exercise due diligence to obtain damage estimation and insurance
proceeds.

 

38

 

(c) The provisions of this Section 11.2 supersede any Law applicable to the Real
Property governing the effect of fire or other casualty in contracts for real
property (including, without limitation, Section 5-1311 of the New York General
Obligations Law).

 

(d) Any disputes under this Section 11.2 as to whether the Casualty constitutes
a Casualty Termination Event shall be resolved by expedited arbitration before a
single arbitrator in New York, New York acceptable to both WWP Sponsor and
Investor in their reasonable judgment in accordance with the rules of the
American Arbitration Association; provided that if WWP Sponsor and Investor fail
to agree on an arbitrator within five (5) days after a dispute arises, then
either party may request the office of the American Arbitration Association
located in New York, New York to designate an arbitrator. Such arbitrator shall
be an independent architect or engineer having at least ten (10) years of
experience in the construction of office buildings in New York, New York. The
determination of the arbitrator shall be conclusive and binding upon the
parties. The costs and expenses of such Arbitrator shall be borne equally by WWP
Sponsor and Investor.

 

ARTICLE 12

Miscellaneous

 

12.1 Broker. WWP Sponsor and Investor represent to each other that neither party
has dealt with any broker or real estate consultant in connection with the
transaction contemplated by this Agreement. WWP Sponsor hereby indemnifies and
holds Investor free and harmless from and against any liabilities, damages,
costs or expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements) suffered by Investor arising from a misrepresentation or a breach
of any covenant made by WWP Sponsor pursuant to this Section or any claim made
by Eastdil Secured, LLC (“Broker”). Investor hereby indemnifies and holds WWP
Sponsor free and harmless from and against any liabilities, damages, costs or
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements, but excluding any claims by the Broker) suffered by WWP Sponsor
arising from a misrepresentation or a breach of any covenant made by Investor
pursuant to this Section. The provisions of this Section shall survive the
Closing or termination of this Agreement.

 

12.2 Assignment. Investor may not assign or otherwise transfer this Agreement or
any of its rights or obligations hereunder or any of the direct or indirect
ownership interests in Investor, without first obtaining WWP Sponsor’s written
consent thereto, which consent may be granted or withheld in WWP Sponsor’s sole
discretion. Notwithstanding the foregoing, Investor may assign its rights under
this Agreement and transfer any of the direct or indirect ownership interests in
Investor for no consideration, without the consent of WWP Sponsor, to an
affiliate, corporation, partnership or other entity in which ARC NYWWPJV001, LLC
and/or American Realty Capital New York Recovery REIT, Inc. has direct or
indirect control (provided that such entity is a wholly owned subsidiary of
American Realty Capital New York Recovery REIT, Inc.), such assignment is made
for no consideration, and in all events such assignment is subject to the other
provisions of this Section 12.2. Any assignee approved by WWP Sponsor or
otherwise permitted pursuant to the terms herein shall assume in writing all of
the obligations of Investor to be performed under this Agreement and an original
of such fully executed assignment and assumption agreement shall be delivered to
WWP Sponsor at least five (5) Business Days prior to the Closing. Investor shall
not assign this Agreement to an entity or individual which would make any of the
statements, representations or warranties set forth in Section 6.6(b), (d), (e)
or (f) of this Agreement untrue or incorrect and any such assignment shall be
null and void and without force and effect, and no assignment shall otherwise
delay or adversely affect the Lender Notice or the contents thereof. No
assignment of this Agreement shall relieve Investor from any of its obligations
set forth herein arising prior to or after the effective date of the assignment.
The provisions of this Section shall survive the Closing or termination of this
Agreement.

 

39

 

12.3 Attorneys’ Fees. If either party institutes a legal proceeding against the
other party in connection with this Agreement, the losing party in such
proceeding shall reimburse the prevailing party all reasonable attorneys’ fees
paid by the prevailing party in connection with such proceeding. The provisions
of this Section shall survive the Closing or termination of this Agreement.

 

12.4 Notices. All notices or other communications required or permitted
hereunder shall be in writing, and shall be given by any nationally recognized
overnight delivery service with proof of delivery, or by hand delivery, or by
e-mail (provided a copy of such email is promptly sent by any nationally
recognized overnight delivery service with proof of delivery), sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith. Unless changed in accordance with
the preceding sentence, the addressee for notices given pursuant to this
Agreement will be as follows:

 

WWP SPONSOR:

 

c/o George Comfort & Sons, Inc.

200 Madison Avenue

New York, New York 10281

Attention: Peter S. Duncan and Karl Mittermayr

E-mail: pduncan@gcomfort.com and kmittermayr@gcomfort.com

 

with a concurrent copy to:

 

c/o DRA Advisors LLC

220 East 42nd Street, 27th Floor

New York, New York 10017

Attn.: Mr. David Luski and Jean Marie Apruzzese

Email: dluski@draadvisors.com and jmapruzzese@draadvisors.com

 

and

 

c/o RCG Longview

7 Penn Plaza, Suite 618

New York, NY 10001

Attention:  Mr. Jay Anderson

Email: janderson@rcglongview.com

40

 

 

and

 

c/o Ramius LLC

599 Lexington Avenue

20th Floor

New York, NY 10029

Attention:  Mr. Michael Boxer

Email: mboxer@ramius.com

 

and

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Martin Luskin, Esq. and Corey Tarzik, Esq.

Email: mluskin@blankrome.com and ctarzik@blankrome.com

 

and

 

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038-4982

Attention:  Karen Scanna, Esq.

Email: kscanna@stroock.com

 

INVESTOR:

 

ARC NYWWPJV001, LLC

c/o American Realty Capital New York Recovery REIT, Inc.

405 Park Avenue

New York, New York 10022

Attention: Mr. Michael Happel and Jesse C Galloway, Esq.

E-mail: MHappel@arlcap.com and JGalloway@arlcap.com

 

with a concurrent copy to:

 

Donovan LLP

152 Madison Avenue, 14th Floor

New York, New York 10016

Attention: Nicholas T. Donovan, Esq.

E-mail: nick@donovanllp.com

 

41

 

ESCROWEE:

 

First American Title Insurance Company
633 Third Avenue

New York, New York 10017

Attention: Stephen Farber

Email: sfarber@firstam.com

 

Notices given by (i) overnight delivery service as aforesaid shall be deemed
received and delivered on the first Business Day following such dispatch, (ii)
hand delivery shall be deemed received and delivered on the date actually
delivered to or rejected by the intended recipient, and (iii) e-mail shall be
deemed received and delivered as of the time and on the date the e-mail is sent
(unless a delivery failure report is generated), provided that delivery pursuant
to clause (i) or clause (ii) is provided within one (1) Business Day thereafter.
Notices may be given by counsel for the parties described above, and such
notices shall be deemed given by said party for all purposes hereunder, and
counsel may enter into binding agreements on behalf of their respective clients,
if the intention to be bound is expressly stated therein. Notwithstanding the
foregoing provisions of this Section, notices served by hand delivery shall be
deemed served on the date of delivery if delivered at or prior to 5:00 P.M.
Eastern Time on a Business Day and on the next Business Day if delivered after
5:00 P.M. Eastern Time on a Business Day or at any time on a non-Business Day.

 

12.5 WWP Sponsor shall cause Office Owner and Amenities Owner to cooperate with
Investor, at Investor’s cost and expense and without any additional liability to
WWP Sponsor, WWP Owner or Amenities Owner, both prior to and after the Closing,
in connection with any and all reasonable information requests made by or on
behalf of Investor which are required to complete a so-called “Section 314
Audit”, including, but not limited to providing the following (to the extent
applicable and in the possession or control of Office Owner and Amenities Owner
or which Office Owner and Amenities Owner can obtain without undue burden): (a)
monthly historical income statements for the Real Property for 2012; (b) monthly
historical income statements for the Real Property for 2013, year to date; (c)
five (5) years of annual historical occupancy and rent for the Real Property;
(d) back-up and supporting documents relating to the items set forth herein
(such as bills, checks, etc.); and (e) the most current financial statement for
each Tenant, to the extent such current financial statements are in the
possession of Office Owner or Amenities Owner or its managing agent. In
addition, WWP Sponsor shall cause Office Owner and Amenities Owner to reasonably
cooperate with Investor, at Investor’s cost and expense, both prior to and after
the Closing, in connection with any and all reasonable information requests made
by or on behalf of Investor to Office Owner and Amenities Owner, provided that
such information is in the possession or control of Office Owner and Amenities
Owner can obtain without undue burden, relating to the Real Property, including
the books and records of the Real Property. WWP Sponsor acknowledges and agrees
that any and all requests for information or documentation requested from the
Investor or its affiliates by the Securities and Exchange Commission (“SEC”)
shall be deemed “reasonable” for purposes of this Section. The provisions of
this Section shall survive until the third (3rd) year anniversary of the Closing
to the extent requests are made of Investor by the SEC.

 

42

 

12.6 Further Assurances. The parties each agree to do such other and further
acts and things, and to execute and deliver such instruments and documents (not
creating any obligations additional to those otherwise imposed by this
Agreement), as either may reasonably request from time to time, whether at or
after the Closing, in furtherance of the purposes of this Agreement. The
provisions of this Section shall survive the Closing.

 

12.7 Confidentiality.

 

(a) Investor agrees that all written documentation furnished to Investor by WWP
Sponsor concerning the Office Property, the Amenities Property, the Amenities
Membership Interests and each of the Subsidiary Entities, including, without
limitation, the Leases, Contracts, Amenities Mortgages, development plans, pro
formas and rent rolls (all of the aforementioned information is collectively
referred to as “Evaluation Material”) shall be treated confidentially as
hereinafter provided, subject to the terms of the Confidentiality Agreement
between the parties, which shall govern and control.

 

(b) All Evaluation Material shall not be used or duplicated by Investor in any
way detrimental to WWP Sponsor, or for any purpose other than evaluating a
possible investment by Investor in WWP Holdings. Investor agrees to keep all
Evaluation Material (other than information which is a matter of public record
other than as a result of disclosure thereof by Investor or Related Parties)
strictly confidential; provided, however, that the Evaluation Material may be
disclosed to the directors, officers, employees and prospective investors and
partners of Investor, and to Investor’s attorneys, accounting firm and other
professionals (all of whom are collectively referred to as “Related Parties”)
who need to know such information for the purpose of evaluating a possible
investment in and contribution to WWP Holdings, provided such Related Parties
agree to abide by this Section 12.7. The Related Parties shall be informed of
the confidential nature of the Evaluation Material and shall be directed in
writing to keep all such information in the strictest confidence and use such
information only for the purpose of evaluating a possible purchase by Investor.
Investor will promptly, upon request of WWP Sponsor following the termination of
this Agreement, deliver to WWP Sponsor all Evaluation Material furnished by WWP
Sponsor, whether furnished before or after the date hereof, without retaining
copies thereof. Investor shall direct Related Parties to whom Evaluation
Material is made available not to make similar disclosures and any such
disclosure shall be deemed made by and be the responsibility of Investor.

 

(c) Prior to the Closing, each of WWP Sponsor and Investor shall keep strictly
confidential and shall cause the WWP Sponsor Parties and Related Parties, as
applicable, to keep strictly confidential the provisions of this Agreement and
the transactions contemplated hereunder except as may be required by law or in
connection with any court or administrative proceeding, or required financial
disclosures or other filings with the SEC or other governmental agencies by
Investor or Investor’s affiliates. After the Closing, neither WWP Sponsor nor
Investor shall make any public disclosures and shall cause the WWP Sponsor
Parties and Related Parties, as applicable, not to make any public disclosures
mentioning WWP Sponsor or Investor, as applicable, or the financial terms of the
transactions contemplated herein, or regarding the provisions of this Agreement
or the transactions accomplished at the Closing without the prior written
consent of the other party, not to be unreasonably withheld. Nothing contained
herein shall preclude the parties from issuing customary press releases
following the Closing.

 

43

 

(d) The provisions of this Section 12.7 shall (i) supersede any other
confidentiality agreement entered into by and among Investor and WWP Sponsor and
Subsidiary Entities, and (ii) survive the Closing or termination of this
Agreement.

 

12.8 Recording. Investor shall not record this Agreement or any memorandum or
notice thereof and any such recording shall be null and void and shall
constitute a default hereunder. Investor shall indemnify WWP Sponsor, WWP
Holdings, Office Owner and Amenities Owner, without duplication, against any
liabilities, damages, costs or expenses (including, but not limited to,
reasonable attorneys’ fees and disbursements) suffered by such party arising
from Investor’s failure to comply with this Section, which liability shall not
be limited to the Deposit. The provisions of this Section shall survive the
termination of this Agreement.

 

12.9 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns, if any, but nothing
contained herein shall be deemed a waiver of the provisions of Section 12.2
hereof.

 

12.10 Entire Agreement. This Agreement and the Appendix, Schedules and Exhibits
annexed hereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof, and all understandings and agreements
heretofore or simultaneously had between the parties hereto are merged in and
are contained in this Agreement and said Schedules and Exhibits.

 

12.11 Waiver and Modifications. The provisions of this Agreement may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against which any waiver, change, modification or
discharge is sought.

 

12.12 Captions and Titles. The captions or section titles contained in this
Agreement and the Index, if any, are for convenience and reference only and
shall not be deemed a part of the text of this Agreement.

 

12.13 Non-Business Days. If a party is required to perform an act or give a
notice on a date that is a Saturday, Sunday or national holiday, the date such
performance or notice is due shall be deemed to be the next Business Day.

 

12.14 Governing Law and Jurisdiction. This Agreement was negotiated in the State
of New York and was executed and delivered by WWP Sponsor and Investor in the
State of New York, which State the parties agree has a substantial relationship
to the parties and to the underlying transactions embodied hereby, and in all
respects, including, without limiting the generality of the foregoing, matters
of construction, validity, enforcement and performance, this Agreement and the
obligations arising hereunder shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and
performed wholly within such State, without giving effect to the principles of
conflicts of law of such jurisdiction. To the fullest extent permitted by law,
the parties hereby unconditionally and irrevocably waive and release any claim
that the law of any other jurisdiction governs this Agreement and this Agreement
shall be governed and construed in accordance with the laws of the State of New
York as aforesaid pursuant to Section 5-1401 of the New York General Obligations
Law.

 

44

 

12.15 Counterparts. This Agreement may be executed in two or more counterparts
and each of such counterparts, for all purposes, shall be deemed to be an
original but all of such counterparts together shall constitute but one and the
same instrument, binding upon all parties hereto, notwithstanding that all of
such parties may not have executed the same counterpart. This Agreement may be
delivered by facsimile or in portable document format (.pdf) by electronic mail,
and such delivery shall be binding against the party so delivering this
Agreement.

 

12.16 No Third Party Benefits. This Agreement is made for the sole benefit of
WWP Sponsor and Investor and its respective successors and assigns (subject to
Section 12.2 above) and no other person shall have any right, remedy or legal
interest of any kind by reason of this Agreement.

 

12.17 Submission not an Offer. The submission of this Agreement by any part to
the other shall not be construed as an offer, nor shall any party have any
rights with respect thereto, unless and until each party has executed a copy of
this Agreement and unconditionally delivered the same to the other party.

 

12.18 Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, such determination
will not affect the remaining provisions of this Agreement, all of which will
remain in full force and effect.

 

12.19 Interpretation. This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both WWP Sponsor and Investor have contributed substantially and materially
to the preparation of this Agreement.

 

12.20 Exhibits. Each of the Exhibits and Schedules attached hereto are
incorporated herein by reference.

 

12.21 Survival. Except for those provisions of this Agreement which expressly
provide that any obligation, representation or covenant contained therein shall
survive the Closing and/or the termination of this Agreement (collectively, the
“Surviving Obligations”), the provisions of this Agreement and the
representations herein shall not survive Closing.

 

12.22 Waiver of Trial by Jury. The respective parties hereto shall and hereby do
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties hereto against the other on any matters whatsoever arising out of
or in any way connected with this Agreement, or for the enforcement of any
remedy under any statute, emergency or otherwise.

 

45

 

12.23 Real Estate Reporting Person. Escrowee is hereby designated the "real
estate reporting person" for purposes of Section 6045 of the Internal Revenue
Code of 1986, as amended, and Treasury Regulation 1.6045-4 and any instructions
or settlement statement prepared by Escrowee shall so provide. Upon the
consummation of the transaction contemplated by this Agreement, Escrowee shall
file Form 1099 information return and send the statement to WWP Sponsor as
required under the aforementioned statute and regulation. WWP Sponsor and
Investor shall promptly furnish their federal tax identification numbers to
Escrowee and shall otherwise reasonably cooperate with Escrowee in connection
with Escrowee’s duties as real estate reporting person.

 

[SIGNATURE PAGE TO FOLLOW]

 

46

 

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.

 



  WWP SPONSOR, LLC,   a Delaware limited liability company                    
By: /s/ Peter S. Duncan     Name: Peter S. Duncan     Title:   President        
      ARC NYWWPJV001, LLC               By: /s/ Nicholas S. Schorsch    
Name:  Nicholas S. Schorsch     Title:   Chief Executive Officer

 

 

As to Section 4 and the other duties and responsibilities of Escrowee set forth
in this Agreement:

 

First American Title INSURANCE COMPANY

 



By: /s/ Stephen Farber   Name:  Stephen Farber   Title:    Vice President

 

 

47

 

APPENDIX

 

DEFINITIONS

 

“Acquisition Date” shall mean July 22, 2009.

 

“Additional Rents” shall have the meaning ascribed to it in Section
9.4(a)(i)(A).

 

“Agreement” shall have the meaning ascribed to it in the introductory paragraph.

 

“Amenities Entities” shall mean Amenities Membership Owner, WWP MPH Partner, MPH
Lender, EOP, Amenities Owner and Amenities Lender.

 

“Amenities Lender” shall have the meaning ascribed to it in the Recitals.

 

“Amenities Loan Documents” shall have the meaning ascribed to it in Section
6.1(o).

 

“Amenities Membership Interests” shall have the meaning ascribed to it in the
Recitals.

 

“Amenities Membership Owner” shall have the meaning ascribed to it in the
introductory paragraph.

 

“Amenities Mortgages” shall have the meaning ascribed to it in the Recitals.

 

“Amenities Owner” shall have the meaning ascribed to it in the Recitals.

 

“Amenities Owner LP Agreement” shall mean that certain Amended and Restated
Limited Partnership Agreement of New York Communications Center Associates L.P.
dated as of August 21, 1996, as amended by that certain First Amendment to the
Amended and Restated Agreement of Limited Partnership of New York Communications
Center Associates L.P. dated as of December 31, 2000.

 

“Amenities Premises” shall have the meaning ascribed to it in the Recitals.

 

“Amenities Property” shall mean the following:

 

(a) the Amenities Premises and any land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Amenities Premises or
any portion thereof, to the center line thereof, and any strips and gores
adjacent to the Amenities Premises or any portion thereof, and all right, title
and interest of Amenities Owner in and to any award made or to be made in lieu
thereof and in and to any unpaid award for damage to the Amenities Premises or
any portion thereof by reason of any change of grade of any street;

 

(b) all rights, privileges, grants and easements appurtenant to the Amenities
Premises, if any, including, without limitation, all of Amenities Owner’s right,
title and interest, if any, in and to all easements, licenses, covenants and
other rights-of-way or other appurtenances used in connection with the
beneficial use and enjoyment of the Amenities Premises;

 

Appendix: Page 1

 

 

 

(c) to the extent in effect on the Closing Date, all leases, licenses and other
use and occupancy agreements entered into by Amenities Owner or its predecessors
in interest covering offices, stores and other spaces at or within the Amenities
Premises, including all amendments, modifications and supplements thereto, that
have been (A) entered into prior to the Effective Date or (B) entered into on or
after the Effective Date in accordance with the terms of this Agreement
(collectively, “Amenities Leases”), and the security deposits under the
Amenities Leases that have not heretofore been applied in accordance with the
provisions of the Amenities Leases and this Agreement (whether in the form of
cash, check or letter of credit) and any guarantees of the Amenities Leases, or
applied hereafter in accordance with the terms of this Agreement;

 

(d) all fixtures, equipment and personal property, if any, owned by Amenities
Owner and used solely in connection with the management, maintenance or
operation of the Amenities Premises and located at the Amenities Property as of
the Effective Date, and all inventory used solely in connection with the
management, maintenance or operation of the Amenities Premises owned by
Amenities Owner and located on the Amenities Premises on the date of Closing
(the “Amenities Personal Property”);

 

(e) all service contracts, utility agreements, maintenance agreements, leasing,
brokerage or commission agreements (including the Brokerage Agreements) and
other contracts or agreements with respect to the Amenities Premises, including
all amendments, modifications and supplements thereto, that have been (A)
entered into prior to the Effective Date or (B) entered into on or after the
Effective Date in accordance with the terms of this Agreement (collectively,
“Amenities Contracts”), if any, (C) guarantees, licenses, approvals,
certificates, permits, consents, authorizations, variances and warranties
relating to the Amenities Premises (collectively, the “Amenities Permits and
Licenses”), and (D) the name “Worldwide Plaza,” all to the extent assignable
(the Amenities Contracts and the Amenities Permits and Licenses are sometimes
hereinafter collectively referred to as the “Amenities Intangible Property”);

 

(f) all plans, specifications and drawings used in connection with the Amenities
Premises that are in Amenities Owner’s possession or under Amenities Owner’s
control as of the Closing Date;

 

(g) all available tenant lists, lease files, correspondence, documents,
booklets, manuals and promotional and advertising materials concerning the
Amenities Premises, the Amenities Leases, the Amenities Personal Property or the
Amenities Intangible Property or used in connection therewith, or any part
thereof, to the extent any of the foregoing are in Amenities Owner’s possession
or control;

 

(h) all other right, title and interest of Amenities Owner in and to the
Amenities Premises and any of the foregoing.

 

Appendix: Page 2

 

 

 

“Apportionment Date” shall have the meaning ascribed to it in Section 9.4(a)(i).

 

“Approved Annual Budget” shall mean collectively or individually, as the context
may require, the budget and leasing guidelines for the year 2013 dated as of
November 30, 2012 for the Office Property and November 28, 2012 for the
Amenities Property, each of which has been delivered to and previously approved
by Investor, and are attached hereto as Exhibit 4.

 

“Broker” shall have the meaning ascribed to it in Section 12.1.

 

“Brokerage Agreements” shall have the meaning ascribed to it in Section 6.1(d).

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
the banks in New York are authorized or permitted to be closed.

 

“Casualty” shall mean a fire, earthquake, flood, fire or other casualty
occurring on or after the Effective Date and prior to the Closing.

 

“Casualty Termination Event” shall mean a Casualty (i) for which the estimated
cost of repair or restoration is more than $100,000,000.00, or (ii) will result
in the termination of any Leases covering in excess of 25% of the aggregate
leasable square footage of the Property, or (iii) for which any of (A) Cravath,
(B) Nomura or (C) at least two (2) of the other Major Tenants have the right to
terminate its or their respective Leases (and the time period for the exercise
of such right has not elapsed, nor has such right been waived by such Tenant),
or (iv) which entitles the Lender to accelerate the Mortgage Loan and apply the
proceeds of such Casualty to the repayment of principal of the Mortgage Loan,
and Lender elects in writing to so accelerate and apply, nor has such right been
waived by Lender.

 

“CBAs” shall have the meaning ascribed to it in Section 6.1(j).

 

“Clause (iv) Cure Cap” shall have the meaning ascribed to it in Section
8.1(e)(iv).

 

“Closing” shall have the meaning ascribed to it in Section 9.1.

 

“Closing Date” shall have the meaning ascribed to it in Section 9.1.

 

“COBRA” shall have the meaning ascribed to it in Section 6.1(y)(vi).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commitment Objections” shall have the meaning ascribed to it in Section 8.1(a).

 

“Condominium” shall mean the condominium known as The Residences at Worldwide
Plaza and established pursuant to the Declaration.

 

“Condominium Documents” shall mean, collectively, the Declaration dated April 5,
1989 and recorded on May 2, 1989 at Reel 1568, Page 2399 and 2401, the Bylaws of
the Residences at Worldwide Plaza, the Amendment to Declaration of Condominium
and Bylaws of 59 West 12th Street Condominium dated August 22, 1997 and  the
Agreement dated May 20, 1998 between The Board of Managers of the Residences at
Worldwide Plaza, New York Communications Center Associates, L.P. and
BRE/Worldwide, L.L.C.

 

Appendix: Page 3

 

 

“Contracts” shall mean, collectively, (i) the Office Contracts, and (ii) the
Amenities Contracts.

 

“Controlled Group” shall have the meaning ascribed to it in Section 6.1(y)(ii).

 

“Cravath” shall mean Cravath, Swaine & Moore LLP.

 

“Cravath Lease” shall mean Lease Dated July 28, 1998, as modified by Letter
Agreement dated July 28, 1998, a commencement date letter dated October 3, 1989,
a First Amendment to Lease dated August 21, 1986, a Second Amendment to Lease
dated November 20, 1997, a Third Amendment dated November 30, 1999, a Fourth
Amendment dated September 15, 2000, a Fifth Amendment dated December 12, 2003,
and Sixth Amendment to Lease dated June 8, 2007.

 

“Cure Extension Notice” shall have the meaning ascribed to it in Section 6.3.

 

“Damages” shall have the meaning ascribed to it in Section 6.3.

 

“Deposit” shall have the meaning ascribed to it in Article 3.

 

“Effective Date” shall have the meaning ascribed to it in the introductory
paragraph.

 

“Emergency CapEx Needs” shall have the meaning ascribed to it in Section 7.6.

 

“Employee Benefit Plan” shall have the meaning ascribed to it in Section
6.1(y)(ii).

 

“Employees” shall have the meaning ascribed to it in Section 7.3.

 

“Environmental Laws” shall mean all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, in each case as amended
or supplemented from time to time, including, without limitation, all applicable
judicial or administrative orders, applicable consent decrees and binding
judgments relating to the regulation and protection of human health, safety, the
environment and natural resources (including, without limitation, ambient air,
surface, water, groundwater, wetlands, land surface or subsurface strata,
wildlife, aquatic species and vegetation), including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (42 U.S.C. §§ 9601 et seq.), the Hazardous Material Transportation Act,
as amended (49 U.S.C. §§ 1801et seq.), the Federal Insecticide, Fungicide, and
Rodenticide Act, as amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation
and Recovery Act, as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance
Control Act, as amended (15 U.S.C. §§ 2601 et seq.), the Clean Air Act, as
amended (42 U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act, as
amended (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and Health Act, as
amended (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act, as amended (42
U.S.C. §§ 300f et seq.), Environmental Protection Agency regulations pertaining
to Asbestos (including, without limitation, 40 C.F.R. Part 61, Subpart M, the
United States Environmental Protection Agency Guidelines on Mold Remediation in
Schools and Commercial Buildings, the United States Occupational Safety and
Health Administration regulations pertaining to Asbestos including, without
limitation, 29 C.F.R. Sections 1910.1001 and 1926.58), applicable New York State
and New York City statutes and the rules and regulations promulgated pursuant
thereto regulating the storage, use and disposal of Hazardous Materials, the New
York City Department of Health Guidelines on Assessment and Remediation of Fungi
in Indoor Environments and any state or local counterpart or equivalent of any
of the foregoing, and any related federal, state or local transfer of ownership
notification or approval statutes.

 

Appendix: Page 4

 

 

“EOP” shall have the meaning ascribed to it in the Recitals.

 

“ERISA” shall have the meaning ascribed to it in Section 6.1(y)(ii).

 

“Escrowee” First American Title Insurance Company, as escrowee.

 

“Estoppel Certificate(s)” shall have the meaning ascribed to it in Section
7.8(a).

 

“Estoppel Default” shall have the meaning ascribed to it in Section 7.8(c).

 

“Evaluation Material” shall have the meaning ascribed to it in Section 12.6(a).

 

“Financial Statements” shall have the meaning ascribed to it in Section
6.1(w)(xi)(A).

 

“Hazardous Materials” shall mean (a) those substances included within the
definitions of any one or more of the terms “hazardous materials,” “hazardous
wastes,” “hazardous substances,” “industrial wastes,” and “toxic pollutants,” as
such terms are defined under the Environmental Laws, or any of them, (b)
petroleum and petroleum products, including, without limitation, crude oil and
any fractions thereof, (c) natural gas, synthetic gas and any mixtures thereof,
(d) asbestos and or any material which contains any hydrated mineral silicate,
including, without limitation, chrysotile, amosite, crocidolite, tremolite,
anthophylite and/or actinolite, whether friable or non-friable (collectively,
“Asbestos”), (e) polychlorinated biphenyl (“PCBs”) or PCB-containing materials
or fluids, (f) radon, (g) any other hazardous or radioactive substance,
material, pollutant, contaminant or waste, and (h) any other substance with
respect to which any Environmental Law or governmental authority requires
environmental investigation, monitoring or remediation.

 

“Intangible Property” shall have the meaning ascribed to it in the definition of
Office Property.

 

“Investor” shall have the meaning ascribed to it in the introductory paragraph.

 

“Investor Capital Contribution” shall mean the amount that is equal to
forty-eight and 90/100 percent (48.90%) of the amount arrived at by subtracting
Eight Hundred Seventy-Five Million and No/100 Dollars ($875,000,000.00) from One
Billion Three Hundred Twenty-Five Million and No/100 Dollars
($1,325,000,000.00), as adjusted in accordance with Section 9.4 above. It being
understood that Investor shall have an initial 48.90% membership interest in WWP
Holdings and WWP Sponsor shall have an initial 51.10% membership interest in WWP
Holdings and the Capital Accounts (as defined in the LLC Agreement) shall be in
the amounts set forth in Section 2.2(d) above.

 

Appendix: Page 5

 

 

“Investor Interest” shall mean a forty-eight and 90/100 percent (48.90%)
Percentage Interest in WWP Holdings as set forth in the LLC Agreement.

 

“Investor Knowledge Individuals” shall have the meaning ascribed to it in
Section 6.5(a).

 

“Investor Officer’s Certificate” shall mean a certificate of an officer of
Investor in the form attached hereto as Exhibit 5.

 

“Law” shall mean all binding Federal, State, local and municipal laws, statues,
ordinances, rules, regulations, codes or executive orders enacted, issued,
adopted, promulgated or applied by any governmental authority.

 

“Leases” shall mean, collectively, (i) the Office Leases, and (ii) the Amenities
Leases.

 

“Lender” shall mean, collectively, German American Capital Corporation and Bank
of America, N.A., together with their respective successors and assigns.

 

“LLC Agreement” shall mean the Second Amended and Restated Limited Liability
Company Agreement of WWP Holdings, LLC attached hereto as Exhibit 1.

 

“Liability Ceiling” shall have the meaning ascribed to it in Section 6.5(b).

 

“Loan Documents” shall mean the Mortgage Loan Documents and the Mezzanine Loan
Documents.

 

“Loans” shall mean, collectively, the Mortgage Loan and the Mezzanine Loan.

 

“Major Tenants” shall mean shall mean (i) Cravath, (ii) Nomura, (iii) WNET.ORG
and THIRTEEN, and (iv) Ballys Sports Club.

 

“Material Adverse Effect” shall mean an effect that, individually or in the
aggregate with all other effects, is materially adverse to the business, results
of operations or financial condition of the Office Property, the Amenities
Property or the Amenities Membership Interests, or WWP Sponsor’s ability to
complete the transactions contemplated in this Agreement, taken as a whole.

 

“Material Contract” shall have the meaning ascribed to it in the LLC Agreement.

 

“Material Lease” shall have the meaning ascribed to it in the LLC Agreement.

 

Appendix: Page 6

 

 

“Mezzanine Loan” shall mean the mezzanine financing to WWP Mezz from Lender in
the principal amount of $165,000,000, advanced on February 25, 2013, pursuant to
the Mezzanine Loan Documents.

 

“Mezzanine Loan Documents” shall have meaning ascribed to it in Section 6.1(q).

 

“Mortgage Loan” shall mean that first- lien mortgage financing to Office Owner
and Amenities Membership Owner from Lender in the principal amount of
$710,000,000, advanced on February 25, 2013, pursuant to the Mortgage Loan
Documents.

 

“Mortgage Loan Documents” shall have meaning ascribed to it in Section 6.1(q).

 

“MPH Lender” shall have the meaning ascribed to it in the Recitals.

 

“Nomura” shall mean Nomura Holding America Inc., the tenant under the Nomura
Lease.

 

“Nomura Lease” shall mean that certain Lease dated as of June 29, 2011 between
Office Owner, as landlord, and Nomura, as tenant, as amended by the First
Amendment to Lease dated as of December 28, 2011, covering certain premises in
the Office Premises, as amended by the First Amendment to Lease dated as of
December 28, 2011, Second Amendment to Lease dated as of September 12, 2012, and
Third Amendment to Lease dated as of April 22, 2013, covering certain premises
in the Office Premises.

 

“Office Contracts” shall have the meaning ascribed to it in the definition of
Office Property.

 

“Office Leases” shall have the meaning ascribed to it in the definition of
Office Property.

 

“Office Owner” shall have the meaning ascribed to it in the introductory
paragraph.

 

“Office Premises” shall have the meaning ascribed to it in the Recitals.

 

“Office Property” shall mean the following:

 

(a) the Office Premises and any land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Office Premises or any
portion thereof, to the center line thereof, and any strips and gores adjacent
to the Office Premises or any portion thereof, and all right, title and interest
of Office Owner in and to any award made or to be made in lieu thereof and in
and to any unpaid award for damage to the Office Premises or any portion thereof
by reason of any change of grade of any street;

 

(b) all rights, privileges, grants and easements appurtenant to the Office
Premises, if any, including, without limitation, all of Office Owner’s right,
title and interest, if any, in and to all easements, licenses, covenants and
other rights-of-way or other appurtenances used in connection with the
beneficial use and enjoyment of the Office Premises;

 

Appendix: Page 7

 

 

(c) to the extent in effect on the Closing Date, all leases, licenses and other
use and occupancy agreements entered into by Office Owner or its predecessors in
interest covering offices, stores and other spaces at or within the Office
Premises, including all amendments, modifications and supplements thereto, that
have been (A) entered into prior to the Effective Date or (B) entered into on or
after the Effective Date in accordance with the terms of this Agreement
(collectively, “Office Leases”) and the security deposits under the Office
Leases that have not heretofore been applied in accordance with the provisions
of the Office Leases and this Agreement (whether in the form of cash, check or
letter of credit) and any guarantees of the Office Leases, or applied hereafter
in accordance with the terms of this Agreement;

 

(d) all fixtures, equipment and personal property, if any, owned by Office Owner
and used solely in connection with the management, maintenance or operation of
the Office Premises and located at the Office Property as of the Effective Date,
and all inventory used solely in connection with the management, maintenance or
operation of the Office Premises owned by Office Owner and located on the Office
Premises on the date of Closing (the “Office Personal Property”);

 

(e) all service contracts, utility agreements, maintenance agreements, leasing,
brokerage or commission agreements (including the Brokerage Agreements) and
other contracts or agreements with respect to the Office Premises, including all
amendments, modifications and supplements thereto, that have been (A) entered
into prior to the Effective Date, or (B) entered into on or after the Effective
Date in accordance with the terms of this Agreement (collectively, “Office
Contracts”), if any, (C) guarantees, licenses, approvals, certificates, permits,
consents, authorizations, variances and warranties relating to the Office
Premises (collectively, the “Office Permits and Licenses”), and (D) the name
“Worldwide Plaza,” all to the extent assignable (the Office Contracts and the
Office Permits and Licenses are sometimes hereinafter collectively referred to
as the “Office Intangible Property”);

 

(f) all plans, specifications and drawings used in connection with the Office
Premises that are in Office Owner’s possession or under Office Owner’s control
as of the Closing Date;

 

(g) all available tenant lists, lease files, correspondence, documents,
booklets, manuals and promotional and advertising materials concerning the
Office Premises, the Office Leases, the Office Personal Property or the Office
Intangible Property or used in connection therewith, or any part thereof, to the
extent any of the foregoing are in Office Owner’s possession or control; and

 

(h) all other right, title and interest of Office Owner in and to the Office
Premises and any of the foregoing.

 

“Ongoing Work” shall have the meaning ascribed to it in Section 6.1(m).

 

“Organizational Documents” shall have the meaning ascribed to it in Section
6.1(w)(x).

 

“Permitted Encumbrances” shall mean each of the following:

 

Appendix: Page 8

 

 

(i) the state of facts disclosed on the Survey and any further state of facts a
current survey or private inspection of the Real Property would disclose which
further facts do not materially impair the current use of the Real Property or
which are otherwise permitted exceptions as listed in the Condominium Documents;

 

(j) The standard printed exclusions from coverage contained in the ALTA form of
owners title policy currently in use in New York;

 

(k) Property Taxes which are a lien but not yet due and payable, subject to
proration in accordance with Section 9.4 of this Agreement;

 

(l) Any Laws affecting the Real Property in effect as of the Effective Date or
the Closing Date, including, without limitation, all zoning, land use, building
and Environmental Laws, rules, regulations, statutes, ordinances, orders or
other legal requirements, including landmark designations and all zoning
variance and special exceptions, if any;

 

(m) All covenants, restrictions and utility company rights, easements and
franchises for electricity, water, steam, gas, telephone or other service or the
right to use and maintain poles, lines, wires, cables, pipes, boxes and other
fixtures and facilities in, over, under and upon the Real Property, provided
that, in the case of any of the foregoing items which shall not be of record,
the same do not materially adversely affect the present use of the Real Property
(unless same were disclosed on the Survey);

 

(n) Any installment not yet due and payable of assessments imposed after the
Effective Date and affecting the Real Property or any portion thereof, subject
to proration in accordance with Section 9.4 of this Agreement;

 

(o) All Violations now or hereafter issued or noted;

 

(p) The rights and interests held by Tenants, as tenants only, under the Leases
in effect at Closing and others claiming by, through or under such Leases;

 

(q) Possible encroachments and/or projections of stoop areas, roof cornices,
window trims, vent pipes, cellar doors, steps, columns and column bases, flue
pipes, signs, piers, lintels, window sills, fire escapes, satellite dishes,
protective netting, sidewalk sheds, ledges, fences, coping walls (including
retaining walls and yard walls), air conditioners and the like, if any, on,
under, or above any street or highway, the Real Property or any adjoining
property;

 

(r) Any lien or encumbrance (including, without limitation, any mechanics' lien
or materialmen's lien), the removal of which is the obligation of a tenant under
a Lease, provided, that such Lease is then in effect;

 

(s) The Condominium Documents;

 

(t) the Amenities Mortgages; and

 

Appendix: Page 9

 

 

(u) All other matters which, pursuant to the terms of this Agreement, are deemed
Permitted Encumbrances.

 

“Permits and Licenses” shall mean the Office Permits and Licenses and the
Amenities Permits and Licenses.

 

“Preliminary Proration Statement” shall have the meaning ascribed to it in
Section 9.4(a)(i).

 

“Proceeding” shall have the meaning ascribed to it in Section 6.4.

 

“Property Taxes” shall mean any real property taxes assessed or levied against
the Real Property, including, BID and other special assessment districts.

 

“Real Property” shall have the meaning ascribed to it in the Recitals.

 

“REIT” shall mean a real estate investment trust, as defined in Section 856(a)
of the Code.

 

“Related Parties” shall have the meaning ascribed to it in Section 13.6(b).

 

“Rent Roll” shall have the meaning ascribed to it in Section 6.1(e).

 

“Representation Update” shall have the meaning ascribed to it in Section 6.3(b).

 

“Scheduled Closing Date” shall have the meaning ascribed to it in Section 9.1.

 

“Second Mortgage” shall have the meaning ascribed to it in Schedule A-3.

 

“Subsidiary Entities” means, collectively, WWP Holdings, WWP Mezz, Office Owner,
Amenities Membership Owner, WWP MPH Partner, MPH Lender, EOP, Amenities Owner
and Amenities Lender.

 

“Substantial Portion” shall mean a Taking which (a) involves more than ten
percent (10%) of the rentable area of the Real Property as determined by an
independent architect chosen by WWP Sponsor, (b) shall materially and adversely
affect the ingress or egress rights of the Real Property on a permanent basis,
(c) allows Cravath, Nomura or at least two (2) of the other Major Tenants the
right to terminate its or their respective Leases, unless such rights shall be
waived, or (c) entitles the Lender to accelerate the Mortgage Loan and apply the
proceeds of such Taking to the repayment of principal of the Mortgage Loan and
Lender elects in writing to so accelerate and apply.

 

“Supplemental Proration Statement” shall have the meaning ascribed to it in
Section 9.4(b)(i).

 

“Survey” shall mean the existing ALTA survey of the Real Property prepared by
Earl B. Lovell – S.P. Belcher, Inc., dated April 19, 1990, updated June 29, 2012
and last redated by visual examination of the premises made on February 1, 2013.

 

Appendix: Page 10

 

 

“Surviving Obligations” shall have the meaning ascribed to it in Section 12.20.

 

“Survival Period” shall have the meaning ascribed to it in Section 6.5(b).

 

“Taking” shall mean a taking of property in the exercise of the power of
condemnation or eminent domain by any sovereign, municipality or other public or
private authority (other than a temporary taking) or shall be the subject of a
duly noticed hearing held by any such authority relating to a pending taking in
the exercise of the power of condemnation or eminent domain.

 

“Tax” or “Taxes” shall mean any and all federal, state, local and foreign taxes,
levies, fees, imposts, duties, and similar governmental charges, including,
without limitation, (x) taxes based upon or measured by gross receipts, income,
or profits, and (y) sales, use and occupation, value added, ad valorem,
transfer, franchise, withholding, payroll, employment, excise, goods and
services, capital stock, license, branch, social security (or similar),
unemployment, compensation, utility, severance, production, stamp, occupation,
premium, windfall profits, transfer and gains and real and personal property
taxes, and customs duties together with all interest, fines, assessments,
penalties and additions imposed with respect to such amounts. “Tax” or “Taxes”
shall also include any liability for the payment of any amounts of the type
described in the preceding sentence as a result of being a transferee of or
successor to any person.

 

“Tax Proceedings” shall mean an application for the reduction of the assessed
valuation of the Real Property or any portion thereof or for a refund of
Property Taxes previously paid.

 

“Tax Return” means returns, reports, claims for refund, information returns or
other documents (including any related or supporting schedules, statements or
information, and any amendment thereto) filed or required to be filed in
connection with the determination, assessment or collection of Taxes of any
party or the administration of any Law relating to any Taxes.

 

“Tenant” shall mean any tenant under a Lease.

 

“Tenant Arrearage Schedule” shall have the meaning ascribed to it in Section
6.1(e).

 

“Third Mortgage” shall have the meaning ascribed to it in Schedule A-3.

 

“Title Commitments” shall mean that certain Certificate of Title No. 3020-633164
issued by the Title Company.

 

“Title Company” shall mean First American Title Insurance Company.

 

“Title Cure Period” shall have the meaning ascribed to it in Section 8.1(c).

 

“Title Objections” shall have the meaning ascribed to it in Section 8.1(b).

 

“Transfer Taxes” shall have the meaning ascribed to it in Section 9.2(a).

 

Appendix: Page 11

 

 

“Update Exception” shall have the meaning ascribed to it in Section 8.1(b).

 

“Update Objection Deadline” shall have the meaning ascribed to it in Section
8.1(b).

 

“Update Objections” shall have the meaning ascribed to it in Section 8.1(b).

 

“Violations” shall have the meaning ascribed to it in Section 8.2.

 

“WWP MPH Partner” shall have the meaning ascribed to it in the Recitals.

 

“WWP Holdings” shall have the meaning ascribed to it in the Recitals.

 

“WWP Mezz” shall have the meaning ascribed to it in the Recitals.

 

“WWP Sponsor Knowledge Individual” shall have the meaning ascribed to it in
Section 6.2.

 

“WWP Sponsor Parties” shall mean WWP Sponsor, the Subsidiary Entities, George
Comfort & Sons, Inc., Comfort Maintenance Corp. and each of their respective
affiliates, subsidiaries, and each of their respective officers, directors,
shareholders, employees, independent contractors, partners, representatives,
agents, members, trustees, property managers, asset managers, managers,
non-member managers, agents, lenders, attorneys, affiliates and related
entities, heirs, successors and assigns, all without duplication.

 

“WWP Sponsor” shall have the meaning ascribed to it in the introductory
paragraph.

 

Appendix: Page 12

 

 

EXHIBIT 1

 

FORM OF LLC AGREEMENT

 

 



 

 

EXHIBIT 2

 

ESTOPPEL CERTIFICATES

 

 

Exhibit 2: Page 1

 

 

EXHIBIT 3-A

 

TITLE CERTIFICATE

 

The undersigned, being duly sworn, deposes and says on behalf of_______________
(the “Company”): [NOTE – TITLE AFFIDAVIT TO COME FROM OFFICE OWNER AND AMENITIES
OWNER]

 

1.That the Company, a Delaware limited liability company, is the owner of the
premises known as __________________(the “Premises”) and more particularly set
forth on Exhibit A attached hereto.

 

2.That, to the best of the undersigned’s knowledge, there has been no work done
upon the Premises by the City of New York, nor any demand made for any such work
by the City of New York that may result in charges assessed by the New York City
Department of Rent and Housing Maintenance, Emergency Services, or charges by
the New York City Department of Environmental Protection for water tap closings
or any related work.

 

3.That, to the best of the undersigned’s knowledge, except as disclosed in that
certain Certificate of Title No. ___________ for the Premises prepared by
[______________] Company dated _____________ and any updates thereto on or prior
to the date hereof (the “Title Report”), there are no unpaid fees or charges
which may become a lien against the Premises levied by the City of New York
Department of Buildings for inspections, reinspections, examinations, services
or permits relating to the Premises.

 

4.That, except as set forth on the rent roll attached as Exhibit B hereto, there
are no tenants in the Premises. All persons in possession of the Premises are in
possession as tenants only. [The leases referred to in Exceptions ____ (Ogilvy &
Mather), ____ (Polygram Records), ____ (Microsoft Corporation) and _____ (Darcy
Masius Benton & Bowles) of the Title Report have either been terminated or have
expired and there are no parties or persons in possession of the Premises or any
part thereof pursuant to said leases.] ] [IF NEEDED] No tenant at the Premises
holds an option to purchase the fee interest or a right of first offer or a
right of first refusal with respect to the fee interest, either pursuant to a
written lease or by separate agreement, [except the right of first offer with
respect to the (i) net lease of all or substantially all or the sale of the
building located on the Premises or (ii) sale of all or substantially all of
ownership interests in landlord provided for in Article 65 of that certain
Agreement of Lease dated as of June 29, 2011, between Office Owner and Nomura
Holding America Inc., a Delaware corporation (“Nomura”), as amended by that
certain First Amendment to Lease dated as of December 28, 2011 (as amended, the
“Nomura Lease”). Owner delivered to Nomura an offer notice (the “Offer Notice”)
with respect to Nomura’s right to purchase the Premises (the “ROFO Right”) by
personal delivery on May __, 2013. Owner did not receive any notice from Nomura
exercising the ROFO Right within 45 days after Nomura’s receipt of the Offer
Notice, as required under the Nomura Lease.] [OFFICE ONLY] [AMENITIES WILL
REQUIRE DISCLOSURE OF PARTNER RIGHTS]

 

That any open real estate taxes, water and sewer charges assessed against the
Premises and set forth in the Title Report will be paid in the ordinary course
of business.

 

Exhibit 3-A: Page 1

 

 

The undersigned makes this affidavit on behalf of the Company in his capacity as
an officer thereof (and without personal liability of any nature whatsoever) to
[______________] and its coinsurers to insure title to the Premises.

 

[SIGNATURE IS ON NEXT PAGE]

 

Exhibit 1: Page 2

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________ ___, 2013.

 

 

 

  __________________________________       By: ________________________________
    Name:     Title:

 

 

 

 

Sworn to before me the ____
day of __________, 2013


__________________________
Notary Public



 

Exhibit 1: Page 3

 

 

 

EXHIBIT A to Exhibit 3-a

 

Legal Description

 

Exhibit 3-A: Page 4

 

 

EXHIBIT B to Exhibit 3-a

 

Rent Roll

 

 

Exhibit 3-A: Page 5

 

 

 

 

EXHIBIT 3-B

 

NON-IMPUTATION AFFIDAVIT

 

Title No.

 

STATE OF NEW YORK :     : ss.:   COUNTY OF __________ :  

 

WWP SPONSOR LLC (“Deponent”), being duly sworn, deposes and says:

 

1.Deponent is the current sole member of WWP HOLDINGS, LLC, a Delaware limited
liability company (“Holdings”), which is the indirect owner of all of the
membership interests in WWP Office, LLC (hereinafter referred as the "Owning
Entity"), which owns certain real property and improvement located thereon
(hereinafter referred to as the "Property") as more particularly described on
Schedule A annexed to this Affidavit;

 

 

2.Deponent is familiar with the facts set forth herein and makes this Affidavit
to induce the [______________] (hereinafter referred to as "[______________] ")
to issue an Owner’s policy of title insurance under title number __________ (the
“Owner’s Policy”) insuring title to the Property by Owning Entity (hereinafter
referred to as the "Insured") with a non-imputation endorsement for the purposes
of providing certain assurances under said Owner’s Policy in order that
[______________] would not deny liability under the Owner’s Policy by virtue of
the imputation of knowledge by operation of law from the undersigned as a member
of an Holdings and indirect owner of the interests in the Owning Entity.

 

 

3.To the best knowledge of the undersigned from personal knowledge or making
inquiry of persons with knowledge and except (i) as otherwise set forth in the
Insurer’s owner’s or mortgagee’s policy of title insurance or (ii)  as disclosed
in the underlying commitment or in any accompanying lien, litigation or
violation searches or (iii) for matters existing in the land records where the
Property is located as of the date hereof or any other public filings or records
or (iv) for matters which are part of or arising out of any leases or subleases
for the Property or (v) for matters covered by insurance or which constitute
landlord/tenant matters:

 

 

a.The Owning Entity has not executed and delivered any unrecorded deed, land
contract, lease (except for those leases disclosed on Schedule B annexed to this
Affidavit), option to purchase or other agreement or instrument adversely
affecting title to the Property and the Owning Entity has not otherwise created
in writing any encumbrance or other adverse interest in and to any Property,
except in each case as disclosed or referred to herein or in the title reports
(hereinafter referred to as the "Title Reports") identified on Schedule A hereto
issued by [______________] with respect to the Properties.

 

Exhibit 3-A: Page 6

 

 

 

 

b.No claims have been asserted in writing by third parties against the Owning
Entity’s interest in, or title to, the Property, which claims have not been
satisfied, except as disclosed or referred to herein or in the Title Reports.

 

 

c.There are no material judgments, decrees or orders of any court for the
payment of moneys against Owning Entity, which remain unsatisfied, or any suit
or proceeding now pending anywhere, which in either case would materially and
adversely affect the Owning Entity or the Property; no proceeding in bankruptcy
and no assignment for the benefit of creditors has ever been instituted or made
by or against the Owning Entity.

 

 

d.Deponent acknowledges that he has read the forgoing and understands the legal
aspects if any misrepresentation or untrue statement is made herein and that
Deponent will indemnify and hold harmless [______________] against any liability
occasioned by reason of its reliance on this Affidavit in the event of any
misrepresentation or untrue statement contained herein.

 

 

  WWP SPONSOR LLC       By:_________________________   :   Title:



Sworn to before me this
______ day of _______, 20___

 

 


_________________________
Notary Public

 

 

Exhibit 3-A: Page 7

 

 

 

 

Exhibit 4

 

Approved Annual Budget

 

Exhibit 4: Page 1

 

 

 

Exhibit 5

 

INVESTOR’S OFFICER’S CERTIFICATE

 

American Realty Capital New York Recovery REIT, Inc., a Maryland corporation
(“NYRR”), does hereby certify to GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation and BANK OF AMERICA, N.A., a national banking association, as of
October [___], 2013 that:

 

1. NYRR is the sole member of ARC NYWWPJV001, LLC, a Delaware limited liability
company (“Investor”).

 

2. Neither NYRR nor Investor (a) have ever been indicted or convicted of, or
plead guilty or no contest to a felony, (b) have ever been indicated or
convicted of, or plead guilty or no contest to a Patriot Act Offense, (c) are on
any Governmental List, and (d) have ever been the subject of a voluntary or
involuntary (to the extent the same has not been discharged) bankruptcy
proceeding.

 

3. NYRR is a real estate investment trust and together with its subsidiaries and
affiliates, has total assets (in name or under management) in excess of
$600,000,000.00 and capital/statutory surplus and shareholder’s equity of not
less than $250,000,000.00.

 

All capitalized terms used herein and not otherwise defined shall have
respective meanings ascribed to them in that certain Loan Agreement dated as of
February 25, 2013 between German American Capital Corporation and Bank of
America, N.A., as lenders, and WWP Office, LLC and WWP Amenities Holdings, LLC,
as borrowers.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
set forth above.

 

  American Realty Capital New York Recovery   REIT, Inc., a Maryland corporation
              By: ______________________________     Name:     Title:

 

Exhibit 4: Page 2

 

 

 

 

